                           Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 1 of 88




                                            U NITED S TATES D ISTRICT C OURT
                                          S OUTHERN D ISTRICT OF N EW Y ORK



                                      ABRAHAM GROSS
             Write the full name of each plaintiff.                                    _____CV_______________
                                                                                      (Include case number if one has been
                  ABRAHAM GROSS                                                       assigned)

                                          -against-
                                                                                             COMPLAINT
THE CITY OF NEW YORK, NEW YORK CITY DEPARTMENT OF HOUSING PRESERVATION AND DEVELOPMENT,
LOUISE CARROLL, ANNA-MARIE HENDRICKSON, MARAGERET BROWN, BABBA HALM, VICTOR HERNANDEZ,
         SHATARA PELL, EDWIN LUGO, NIDIA DORMI, GABRIEL MOMBRUN, HAROLD WEINBERG,          Do    you want a jury trial?
                            NICK LUNDGREN, SAMANTHA SCHONFELD,
                           JAMESCITY
THE CITY OF NEW YORK, NEW YORK    E. JOHNSON, HELEN
                                       DEPARTMENT   OFROSENTHAL,
                                                       HOUSING PRESERVATION AND DEVELOPMENT,
                                                                                                  ☐
                                                                                                  ✔ Yes    ☐ No
        BREAKINGANNA-MARIE
LOUISE CARROLL,  GROUND, JEANNE-MARIE
                            HENDRICKSON,  WILLIAMS, BRENDA
                                            MARAGERET       ROSEN,
                                                        BROWN,     TERRESA
                                                                BABBA  HALM,PALMIERI,
                                                                             VICTOR HERNANDEZ,
                  VANESSA CUCURULO,    STEPHANIE LABARTA  and TRAVIS FONG.
         SHATARA PELL, EDWIN LUGO, NIDIA DORMI, GABRIEL MOMBRUN,     HAROLD WEINBERG,
                            NICK LUNDGREN, SAMANTHA SCHONFELD,
                             JAMES E. JOHNSON, HELEN ROSENTHAL,
          BREAKING GROUND, JEANNE-MARIE WILLIAMS, BRENDA ROSEN, TERRESA PALMIERI,
                   VANESSA CUCURULO, STEPHANIE LABARTA and TRAVIS FONG.

             Write the full name of each defendant. If you need more
             space, please write “see attached” in the space above and
             attach an additional sheet of paper with the full list of
             names. The names listed above must be identical to those
             contained in Section II.




                                                               NOTICE
                The public can access electronic court files. For privacy and security reasons, papers filed
                with the court should therefore not contain: an individual’s full social security number or full
                birth date; the full name of a person known to be a minor; or a complete financial account
                number. A filing may include only: the last four digits of a social security number; the year of
                an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
                See Federal Rule of Civil Procedure 5.2.




             Rev. 1/9/17
                   Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 2 of 88



     I.     BASIS FOR JURISDICTION
     Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
     cases can be heard in federal court: cases involving a federal question and cases involving
     diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
     States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
     a case in which a citizen of one State sues a citizen of another State or nation, and the amount
     in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
     be a citizen of the same State as any plaintiff.
     What is the basis for federal-court jurisdiction in your case?

          ☐ Federal Question
           ✔




          ☐ Diversity of Citizenship

     A. If you checked Federal Question

     Which of your federal constitutional or federal statutory rights have been violated?
(a)The right for public officials with specific federal statutory fiduciary duties- who are mandated to protect the
integrity of a public housing application process- to refrain from corrupting the process with criminal conduct.
          (b)
          (a) The right not to be discriminated against on the basis of race/ethnicity in public housing.
       (c)
       (b)The right not to be aggrieved by a criminal enterprise as contemplated by the RICO Act.
       (d)
        (c) The right not to denied of a valid property interest without due process of law.

       B. If you checked Diversity of Citizenship

               1. Citizenship of the parties

       Of what State is each party a citizen?

       The plaintiff ,                                                             , is a citizen of the State of
                          (Plaintiff’s name)



       (State in which the person resides and intends to remain.)

       or, if not lawfully admitted for permanent residence in the United States, a citizen or
       subject of the foreign state of

                                                                               .
       If more than one plaintiff is named in the complaint, attach additional pages providing
       information for each additional plaintiff.



                                                                                                               Page 2
           Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 3 of 88




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

      Abraham                                                 Gross
First Name                      Middle Initial           Last Name

                             c/o Horwitz , 40 W 77 ST #10C
Street Address
                                                  NY                             10024
      NY                                          NY                             10024
County, City                                     State                          Zip Code
917 673-1848
917 673 1848                                                agross2@gmail.com
Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
          Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 4 of 88



B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.
                  THE CITY OF NEW YORK, NEW YORK CITY DEPARTMENT OF HOUSING PRESERVATION AND DEVELOPMENT,
                  LOUISE CARROLL, ANNA-MARIE HENDRICKSON, MARAGERET BROWN, BABBA HALM, VICTOR HERNANDEZ,
                  SHATARA PELL, EDWIN LUGO, NIDIA DORMI, GABRIEL MOMBRUN, HAROLD WEINBERG,
Defendant 1:      NICK LUNDGREN, JAMES E. JOHNSON, HELEN ROSENTHAL, SAMANTHA SCHONFELD

                  First Name                               Last Name
                                        Please see Attached
                  Current Job Title (or other identifying information)
                                       100 Church Street, NY, NY, 10007
                  Current Work Address (or other address where defendant may be served)
                             NY                      NY                  10007
                  County, City                       State                 Zip Code
                 BREAKING GROUND (Non-For Profit for the Homeless population), BRENDA ROSEN (CEO), TERRESA PALMIERI
                 (Director of Leasing),VANESSA CUCURULO (Assistant Director of Leasing),
Defendant 2:     STEPHANIE LABARTA (Senior Analyst) and TRAVIS FONG (intake specialist).

                  First Name                               Last Name


                  Current Job Title (or other identifying information)
                                              505 8TH Avenue, 5th Floor
                  Current Work Address (or other address where defendant may be served)
                         NYC                                         NY                                       10018
                  County, City                                      State                          Zip Code

Defendant 3:               JEANNE-MARIE WILLIAMS, ESQ.
                  First Name                               Last Name
                                  Partner at Kellner, Herlihy, Getty, and Friedman LLP

                  Current Job Title (or other identifying information)
                                         470 SOUTH PARK AVE, NY, NY, 10016
                  Current Work Address (or other address where defendant may be served)


                  County, City                                      State                          Zip Code




                                                                                                                 Page 4
                                   Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 5 of 88




                     Defendant 4:
                                               First Name                               Last Name


                                               Current Job Title (or other identifying information)


                                               Current Work Address (or other address where defendant may be served)


                                               County, City                                      State                          Zip Code

                     III. STATEMENT OF CLAIM
                     Place(s) of occurrence:        Plaintiff’s grievance occurred in Manhattan
                                      Defendants crimes pursuant to the RICO Act occurred in all five boroughs of
                                                    New York City, Nevada, California, and Florida
                     Date(s) of occurrence:      July 2019- current. More damage is being inflicted every day.

                     FACTS:
                     State here briefly the FACTS that support your case. Describe what happened, how you were
                     harmed, and what each defendant personally did or failed to do that harmed you. Attach
                     additional pages if needed.
      Your Honors.please      see
                     Everything     the
                                 that     attached.
                                      follows is written with humility and respect. Please understand that as horrific as the following may seem, every
   assertion herein is substantiated by a mountain of irrefutable evidence, in the form of official city records, NYC regulations, and written admissions.
          In short, I have been applying to affordable housing for ten (10) years, to no avail. In ten years, I never received a lottery number favorable enough to pass the
                          initial lottery phase. The Manhattan subject property, Waterline Square, was the first and only time I was granted an interview.
  In January 2019, for the first time in ten years, I received a favorable lottery number that-pending the income vetting phaze- guaranteed him an apartment. Out of 74,000
     applicants, I was given a priority log number of #103. Between March 05-June 07, 2019, I furnished hundreds of financial documents that were requested in eight (8)
    separate requests. All together, I furnished over 350 documents that were throughly evaluated. During this time, I was subjected to Respondent associate’s
     admittedly-unlawful conduct, who took active measures to guarantee my application would be rejected. Nevertheless, I past all 8 rounds of due diligence.
                On June 07, 2019, I was notified that I passed the vetting, and would be coming to see an apartment and sign a lease the following week.
  At that point, I respectfully asked to be transferred to another associate. In immediate response, the associate issued an unlawful-per se-rejection, based on the
        unauthorized grounds of unspecified inconsistent information. To date, this first rejection is one of countless puzzles that remain unexplained by the
             Respondents. The truth- respectfully, one of many that the Court ignored- is that once that first rejection is issued, the applicant is doomed.
   No matter how baseless, both Respondents will stop at nothing to affirm the original determination, even if they have to discover novel justifications to reject
    the affordable housing applicant. We know this for three reasons: (a) HPD’s spokesperson shared this fact with an investigative journalist, who authored a
  paper illustrating the stomach-turning injustice inflicted on millions of affordable housing applicants; (b) due to the dismal number of determination reversals;
    (c) alas, it is also rational: rather than exposing an arbitrary and capricious determination, Respondents are motivated to appear competent by discovering
                                                  new post-facto justifications that gives credence to a baseless rejection.

     From June 10, 2019- July 09, 2019, I was rejected four times based on a shifting array of reasons that expressly unlawful based on statutory provisions,
     conflicting and erroneous methods of calculations, and glaring mathematical errors. These errors remain unexplained, despite countless attempts to ask
    Respondents to explain why they computed my income without regard to the actual numbers stated in my application, or the actual method of calculation
                            stated in the regulatory agreement, but instead with a clear malicious intent to uphold the initial rejection.


       On September 23, 2019, Respondents unfathomable conduct forced me into a public shelter. Prior to this devastating event, I begged the Court and
                                             Respondents to recognize the travesty, but hit a vicious wall of indifference.
  Pursuant to prolonged homelessness, inhuman levels of stress, deterioration of physical and mental health, loss of employment, depleted life-savings, emotional
  trauma, anxiety, sleep deprivation, lack of necessities, exposure to violence and drug abuse in shelters, isolation from family and friends, and hellish holidays in
       isolation, I am now attempting to not die from the coronavirus in a state of homelessness, while Respondents sickening fraud continues to prosper.
      Officially, the narrative of Defendants advance is that I was rejected from affordable housing based on the evaluation of my income.
                       This disgraceful lie is refuted by a tsunami of refuting evidence, including glaring mathematics errors, Page 5
missions in recorded audio conversations, sworn affidavits of whistleblower employees, and incriminating emails from the decision-makers obtained
                                                  through the Freedom of Information Law (“FOIL”).
   This irrefutable evidence proves that I was rejected for two simple reasons: (a) my ethnicity (b) the insatiable greed of public officials who steal
                                  Case of1:20-cv-04489-UA
                                millions                            Document
                                           dollars worth of affordable            1 Filed
                                                                       housing real-estate,   06/11/20
                                                                                            even             Page
                                                                                                 as these words  are 6 of 88
                                                                                                                     written.
  Your Honors, NYC housing agencies have access to hundreds of emergency housing units designated for emergencies such as a global pandemic. But
  instead of helping the homeless population find temporary shelter in these apartments, the housing agencies keep them empty, thereby, increasing the
     inventory of affordable real estate that they can transfer to themselves, family, and friends. Notwithstanding that it is perverted for government
          officials to steal affordable housing from homeless people at increased risk, this is the reality proven by a trove of official city records.

    Your Honors, what I endured is by no means limited to me. It impacts millions of New Yorkers, well-deserving applicants, who after winning the
  affordable housing lottery, matching the income requirements, and qualifying a rigorous vetting process, are cheated from affordable housing, solely
   due to their skin color or ethnicity. In other cases, they are cheated because apartments for which they qualified are embezzled by public officials at
                                                                     various NYC agencies.
                          Respectfully, the horrifying truth is that I am enduring these inexpressible hardships, despite the following:
      (a) For obvious reasons- to include unsanitary conditions and a weaker immune due to the stress of being homeless since September 23, 2019, my
                                         chances of survival are exponentially lower in my current state of homelessness.
     (b) By executive order, evictions across New York State have halted. In doing so, the New York executive branch has demonstrated compassion for
                 people who would otherwise be homeless during a pandemic. In contrast, Respondents conduct is indifferent to this initiative.
     (c) Respondents having authority to utilize vacant apartments for emergency situations, as evident from the Official HPD Handbook (page 40).
      (d) The credible evidence demonstrates that each and every of the key decision-makers of the Respondents who denied me the single affordable housing
                                 opportunity I qualified for in ten (10) painful years of efforts, are active participants in the Scam.
  (e) I am a valid referral from the Department of Homelessness Services (“DHS”), and based on Respondents own rules, referrals from DHS are exempt from the minimum income requirement, the
rounds for rejection. Thus, even if everything they argued was true, even if all the violations of law, mathematical errors, bad faith, 750 credit score, bank’s offer to loan me the entire first year of ren
                                                                             based on Respondents own rules regarding referrals from DHS (which I am).

              (f) Defendants announcing on May 30, 2020, that the rejected 99% of the applicants, and that 22 apartments still remain, while public records show
                     the majority of these apartments were awarded to unqualified applicants, of hispanic ethnicity that live in other affordable properties.

                        INJURIES:
                        If you were injured as a result of these actions, describe your injuries and what medical
                        treatment, if any, you required and received.
        (g) Defendant Breaking Ground’s website states: “our mission is to strengthen individuals, families and communities by developing and
                                              please
            sustaining exceptional supportive and     see the
                                                  affordable   attached.
                                                             housing as well as programs for homeless and other vulnerable New Yorkers”.

       “At Breaking Ground, home is a support system. We provide a full spectrum of wraparound supports that help
           people recover from the trauma of homelessness, achieve stability, and rebuild their lives in housing”.
    (h) And Defendant HPD released the following to the press around May 10: “We are pleased to introduce
    new changes to the Housing Connect lottery process, aimed at moving New Yorkers into stable, affordabl
                     housing as quickly as possible, during the COVID crisis and beyond”.
         Respectfully, absent the immediate and compassionate response of a public official of integrity, this travesty will shortly become a tragedy. Nothing short of evil
                                                                           corruption will prevail.
                        IV. RELIEF
                        State briefly what money damages or other relief you want the court to order.
                         INJURIES:
                                                                                         INJURY:
                                     please see
       Deprivation of civil and constitutional   the attached.
                                               rights, deprivation of a valid property interest without due process of law,
prolonged homelessness (Since September 23, 2019), inhuman levels of stress, deterioration of physical and mental health, loss
of employment, depleted life-savings, emotional trauma, anxiety, sleep deprivation, lack of necessities, exposure to violence and
         drug abuse in shelters, isolation from family and friends, and hellish holidays in isolation, loss of property.

                                                                                            RELIEF:
         —Limited relief to escape the deadly threat of the coronavirus, based on the merits and the compelling evidence of an inexpressible miscarriage of justice.
            —Award of damages, according to proof, including treble and liquidated damages, to be paid by Defendants, in an amount to be determined at trial.
   —In light of the discovery of irrefutable evidence that this dispute involves federal question of blatant discrimination based on race, and in light of clear of convincing
    evidence Defendants corrupted the judicial process, and in light of the most recent development (June 6, 2020), where Part 56 abruptly ordered this proceeding to be
  transferred to another judicial part, may the Honrobale Court use its authority to transfer the related state proceeding case number Sup Crt. 101960/2019 to Fed. court.
       —As an equitable remedy for the sickening ways Plaintiff’s basic rights for due process of law were set aside in State proceedings, time and time again, may the
                                                   Honorable Court consider hiring a pro bono attorney in some capacity.
     —Due to the sickening breach of administrative integrity of top NYC public officials and the corruption of the judicial process, may the Honorable Court consider
       ordering an investigation from a non-compromised federal investigative agency that has no ties or affiliation to the practice of transferring Properties for free.
                                        —Any further legal and equitable relief that the Honorable Court deems appropriate and just.

                                                                                                                                                                          Page 6
                   Please don’t disregard a sickening travesty that has destroyed, and is now threatening to kill the life of a law-abiding, homeless, affordable housing pro se litigant.
                                                               Your Honors. Thank you so much for time and consideration of this matter.
                                                                                                    .
           Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 7 of 88



V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

06/09/20
Dated                                                   Plaintiff’s Signature
 Abraham                                                 Gross
First Name                     Middle Initial           Last Name
                           40 w 77 St. #10C, NY, NY 10024
Street Address


County, City                                    State                   Zip Code
917 673 1848                                            agross2@gmail.com
Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐
✔ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
              Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 8 of 88


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
              Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 9 of 88




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Gross, Abraham
Name (Last, First, MI)
 40 W 77 #10C.                   NY                       NY                         10024
Address                         City                     State                      Zip Code
 917 673-1848                                             AGROSS2@GMAIL.COM
Telephone Number                                         E-mail Address
 06/09/20
Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
                   Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 10 of 88



                                         U NITED S TATES D ISTRICT C OURT
                                       S OUTHERN D ISTRICT OF N EW Y ORK


                   Abraham Gross
      (full name of the plaintiff or petitioner applying (each person
      must submit a separate application))
                                                                                     CV                        (      ) (           )
                                 -against-                              (Provide docket number, if available; if filing this with
                                                                        your complaint, you will not yet have a docket number.)

  THE CITY OF NEW YORK, LOUISE CARROLL, ANNA-MARIE HENDRICKSON, MARAGERET BROWN, BABBA HALM,
VICTOR HERNANDEZ, SHATARA PELL, EDWIN LUGO, NIDIA DORMI, GABRIEL MOMBRUN, HAROLD WEINBERG, NICK
LUNDGREN, SAMANTHA SCHONFELD, JAMES E. JOHNSON, HELEN ROSENTHAL, BREAKING GROUND, JEANNE-MARIE
  WILLIAMS, BRENDA ROSEN, TERRESA PALMIERI, VANESSA CUCURULO, STEPHANIE LABARTA and TRAVIS FONG.

      (full name(s) of the defendant(s)/respondent(s))


              APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS
      I am a plaintiff/petitioner in this case and declare that I am unable to pay the costs of these proceedings
      and I believe that I am entitled to the relief requested in this action. In support of this application to
      proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are
      true:

      1.   Are you incarcerated?                            Yes                 No     (If “No,” go to Question 2.)
           I am being held at:

           Do you receive any payment from this institution?                 Yes            No
           Monthly amount:
           If I am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
           directing the facility where I am incarcerated to deduct the filing fee from my account in installments
           and to send to the Court certified copies of my account statements for the past six months. See 28
           U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the full filing fee.

      2.   Are you presently employed?                     Yes                 No
           If “yes,” my employer’s name and address are:
                                                           Respectfully, I worked a single day on 03/22. I have been homeless and
                                                              forced in halfway apartments without running or heat water since
                                                                 09/23/19, as a direct result of Defendants conduct, including
           Gross monthly pay or wages: 0. PUA only.         corruption, racism, fraud, bribery of public officials, and indifference
                                                           to human suffering while dozens of temporary apartments- for which I
           If “no,” what was your last date of employment?   am eligible according to Defendants rules- stood and stand vacant.

           Gross monthly wages at the time:                              0

      3.   In addition to your income stated above (which you should not repeat here), have you or anyone else
           living at the same residence as you received more than $200 in the past 12 months from any of the
           following sources? Check all that apply.

            (a) Business, profession, or other self-employment                              Yes                     No
            (b) Rent payments, interest, or dividends                                       Yes                     No



      SDNY Rev: 8/5/2015
             Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 11 of 88



       (c) Pension, annuity, or life insurance payments                                      Yes                No
       (d) Disability or worker’s compensation payments                                      Yes                No
       (e) Gifts or inheritances                                                             Yes                No
       (f) Any other public benefits (unemployment, social security,
                                                                                             Yes                No
           food stamps, veteran’s, etc.)
       (g) Any other sources                                                                 Yes                No

      If you answered “Yes” to any question above, describe below or on separate pages each source of
      money and state the amount that you received and what you expect to receive in the future.

                         $15,000 annual sales from sales and consignment of art and other items.


      If you answered “No” to all of the questions above, explain how you are paying your expenses:

               Due to the pandemic, I am solely surviving from PAU and from credit cards and loans.

4.     How much money do you have in cash or in a checking, savings, or inmate account?

                                                         $2,850

5.    Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
      financial instrument or thing of value, including any item of value held in someone else’s name? If so,
      describe the property and its approximate value:

                                                              No, 0.
6.    Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
      expenses? If so, describe and provide the amount of the monthly expense:

                                      $1550 approximate monthly expenses

7.    List all people who are dependent on you for support, your relationship with each person, and how
      much you contribute to their support (only provide initials for minors under 18):



8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
   and to whom they are payable:
                                          over $10,000 in credit card debt


Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.
06/09/2020
Dated                                                              Signature
     Abraham Gross
Name (Last, First, MI)                                             Prison Identification # (if incarcerated)

                     C/o Horwitz 40 W 77 #10C , NY, NY, 10024
Address                                           City                              State            Zip Code
917 673 1848                                                      agross2@gmail.com
Telephone Number                                                   E-mail Address (if available)



                                                   IFP Application, page 2
       Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 12 of 88




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________x
ABRAHAM GROSS,

                  Plaintiff,
                                                   COMPLAINT
                                                   CIVIL ACTION NO.
                                                   JURY TRIAL REQUESTED

            -against-

THE CITY OF NEW YORK, NEW YORK CITY DEPARTMENT OF HOUSING
PRESERVATION AND DEVELOPMENT, LOUISE CARROLL,
ANNA-MARIE HENDRICKSON, MARAGERET BROWN, BABBA HALM,
VICTOR HERNANDEZ, SHATARA PELL, EDWIN LUGO, NIDIA DORMI,
GABRIEL MOMBRUN, HAROLD WEINBERG, NICK LUNDGREN,
SAMANTHA SCHONFELD, JAMES E. JOHNSON, HELEN ROSENTHAL,
BREAKING GROUND, JEANNE-MARIE WILLIAMS, BRENDA ROSEN,
TERRESA PALMIERI, VANESSA CUCURULO, STEPHANIE LABARTA and
TRAVIS FONG.
                      Defendants.
__________________________________________________x


                         NATURE OF THE ACTION

  1. I, Abraham Gross (“Plaintiff”), as an aggrieved pro se litigant, bring this

     action to redress the catastrophic harm inflicted as result of Defendants

     flabbergasting deprivation of rights secured by the Civil Rights Act of 1871,

     42 U.S.C. § 1981​ (“Section 1981”), Title VIII of the Civil Rights Act of

     1968 Fair Housing Act, ​42 U.S.C. §§ 3601-19 ​(“Title VIII”)​,​ Title VI of the




                                        13
          Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 13 of 88




       Civil Rights Act of 1964 (nondiscrimination in federally assisted programs),

       42 U.S.C. § 2000d-1​ (“Title VI”), Article XVII of the New York State

       Constitution (“Article XVII”)1, the 14th Amendment of the U.S.

       Constitution “14th Amendment”)2, Title 24 of the Code of Federal

       Regulations Discriminatory Conduct Under the Fair Housing Act (“Title

       24”), Executive Order 11063 (November 20, 1962) prohibiting

       discrimination in the rental of properties provided with federal funds (“Order

       11063”), Executive Order 12898 (February 11, 1994), requiring federal

       agency programs to avoid discrimination in conducting activities that

       substantially affect public health (“Order 12898”), the New York State

       Human Rights Law as contained in New York State Executive Law § 296

       (“NYSHRL”), the New York City Human Rights Law as contained in the

       Administrative Code of the City of New York § 8-107 (“NYCHRL”), and

       the Racketeer Influenced and Corrupt Organizations Act 18 U.S.C. §§




1
  “The aid, care and support of the needy are public concerns and shall be provided by the state
and by such of its subdivisions”.
2 ​“Nor shall any State deprive any person of life, liberty, or property, without due process of law;

nor deny to any person within its jurisdiction the equal protection of the laws”.

                                                 14
          Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 14 of 88




       1961-1968 (“RICO”). Hereinafter, the aforesaid statutes are orders will

       collectively be referred to as the “Protective Regulations3”.


                              JURISDICTION AND VENUE

    2. The United States District Court for the Southern District of New York

       (“the Honorable Court”) has subject matter jurisdiction over this action

       pursuant to 28 U.S.C. § 1331, and supplemental jurisdiction pursuant to 28

       U.S.C. § 1367(a) over the state and city causes of action. Venue is proper in

       this district pursuant to 28 U.S.C. § 1391(b) because of the location of the

       subject property, Waterline Square, as well as the result of the aforesaid

       deprivations, occurring in the Southern District of New York.


                                GENERAL ALLEGATIONS

    3. The Plaintiff4 alleges as follows:




3
  ​Granted the opportunity, Plaintiff will present this Honorable Court with clear and convincing
evidence that (a) Defendants constitute an enterprise engaged,​ inter alia,​ in (b) embezzlement,
bribery of public officials, wire fraud, obstruction of justice, alteration of official records,
perjury, and racially-discriminatory housing practices; (c) that the alleged conduct is sufficiently
pervasive to establish a pattern (d) involves state and federal property (e) continues even as these
words are written. The evidence will include thousands of public records including property
transfer deeds, sworn testimonies of former employees, court records, official email
correspondence, and Defendants inadvertent written admissions.
4
   ​Please kindly note that in certain sections of the supporting exhibits, the Plaintiff will also be
referred to as “I”, “the Appellant”, or “the Petitioner”, and the Defendants as “Respondents”.



                                                 15
              Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 15 of 88




         4. That the aforesaid Defendants, acting in official capacity on behalf of the

            City of New York and affiliated agencies such as ​the Department of Housing

            Preservation and Development (“HPD”), Office of the Mayor (“City Hall”),

            NYC Law Department​ (“Corporation Counsel”), and publicly-funded,

            Non-For-Profit organizations such as Defendant Breaking Ground (“BG”),

            methodically violated the Protective Regulations.

         5. That as a direct and proximate result of these violations, Plaintiff (as well as

            countless other affordable-housing applicants) endured and continues to

            endure- unfathomable harm, including but not limited to prolonged

            homelessness5, ​monetary damages, humiliation, emotional trauma, and

            indescribable ​suffering.

         6. That Plaintiff was and still is deprived of the apartment he rightfully

            qualified for in June 2019, and for which he was promised to sign a lease

            after an unconscionable application process that highlighted Defendants

            systemic contempt for statutory obligations, pursuant to the Protective

            Regulations.

         7. That the Defendants cruel and unusual conduct is demonstrative of a callous

            disregard for Plaintiff’s life, as he continues to struggle not to die from the


5
    ​   ​See EXHIBITS A_0.

                                                16
         Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 16 of 88




       coronavirus, while facing unsafe living conditions, pursuant to 265 days of

       unjustified homelessness torment, while twenty-two (22) apartments for

       which he is eligible- stand vacant.

    8. That by clear and convincing evidence6, Defendants and their

       co-conspirators have turned New York City’s affordable-housing lottery

       process (“the Process”) into a get-rich criminal enterprise (“the Scam”) that

       is motivated by (a) a racially-discriminatory selection process, featuring a

       by-default rejection of all qualified non-hispanic applicants, and blanket

       approval of all unqualified hispanic applicants (b) insatiable greed of public

       officials sworn to protect the integrity of the Process.

    9. That as part of the Scam, hundreds of millions of dollars of

       affordable-housing properties (“Properties”, or “Property”) designated for

       low income applicants, are instead embezzled, transferred, granted-for-free,

       or for nominal value to the Defendants, family and friends of the

       Defendants, other unqualified Hispanic applicants, business associates of the

       Defendants, NYC agency executives, council members, police officers, trial




6
 ​344 incriminating documents that provide a glimpse into the thousands of pages of irrefutable,
supporting evidence are available on the NYSCEF, E-File platform, Appellate Division, Case
Number, 2019-04206, Docket #9, pages 71-415, EXHIBITS B-H.

                                               17
         Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 17 of 88




       judges, appellate judges, court employees, politicians, and others

       (hereinafter: “Privileged Parties”).

    10.That instead of protecting the integrity of the Process, a trove of official city

       transfer deeds demonstrates that the Process is, in fact, a sophisticated Scam.

    11. That by clear and convincing evidence, the corrupt methods employed by

       Defendants include the bribery of oversight agencies with free transfers of

       Properties, intimidation, retaliation and physical violence against

       whistleblowing employees7. Coupled with the crimes stated in footnote (3),

       these will collectively be referred to as “Criminal Conduct”.

    12. That upon Plaintiff submitting to the Court incriminating evidence on

       February 03, 2020, proving, ​inter alia, ​the fraudulent transfer of Properties

       through the fictitious straw parties, such as, Meah Lovely, Meah Lovely T,

       Nader Ahmed, and Ahmed Nader8, Defendants abused their authority by

       logging in to official city payroll databases, and deleting these profiles9.

    13.That upon Plaintiff protesting the alteration of official records, the deleted

       employee profiles were instantly restored.




7
   ​ wo examples from a longer list are found in EXHIBIT A, EXHIBIT B herein, and in
    T
NYSCEF, Appl. Div., Docket #9.
8
    ​See EXHIBIT C herein, and NYSCEF Appl. Div., Docket #9, 04206, EXHIBIT B-E.
9
  ​EXHIBIT C herein.


                                             18
          Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 18 of 88




     14.That by clear and convincing evidence, in immediate response to Plaintiff

        submitting such incriminating evidence to the Court, multiple judges (trial

        and appellate) and court attorneys that decided Plaintiff’s case, released

        property interests that were unlawfully obtained (for example,

        simultaneously residings in multiple rent-stabilized apartments), and which

        were held onto- in some cases- for over thirty-five years.

     15. That simultaneously with the release of these interests, the Court proceeded

        to issue, on its own motion, a draconian gag order which,​ inter alia,​ barred

        Plaintiff from submitting any further such evidence, while setting aside the

        well-established percent and due process.

     16. That by clear and convincing evidence, in immediate response to Plaintiff

        submitting such incriminating evidence to the Court, the HPD project

        manager of the subject property (Waterline Square), Defendant Mombrun,

        released his embezzled property interest in the luxury, Brooklyn-based,

        affordable-housing Property, ‘The Hub’.

     17.That by clear and convincing evidence10, the Scam has flourished for so long

        due to the active participation of designated employees within public

        agencies, such as City Hall, Corporation Counsel, and the Department of

10
  ​ xamples are within EXHIBIT E herein. It is noted that both the Manhattan D.A. concluded
   E
that these “fake bids” were unlawful.

                                             19
              Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 19 of 88




            Investigations (“DOI”), and others. For example, City Hall and Corporation

            Counsel actively participated in the Scam by falsely swearing that an open

            bid was held for a specific Property, and that the Property was awarded to

            the highest bidder, despite no such bid ever being held, and the property

            being awarded to Privileged Parties for a fraction of its value (million dollar

            properties were awarded for sums ranging from $250-$2250).

      18. As another illustration, official city records demonstrate that Defendants

            provided numerous NYC judges and court attorneys for free, or for

            below-market-value, affordable housing Properties. In other cases, NYC

            judges and/or court attorneys resided simultaneously in multiple

            rent-stabilized apartments, which violates NYC housing regulations. In

            exchange, cases involving various city agencies were assigned to “favorable

            courts”, who consistently ruled in favor of the agency, regardless of how

            outrageous the agency acted.

      19.This assertion is supported by the fact that the random assignment of cases-

            a crucial aspect of protecting judicial impartiality- was corrupted. For

            example, the calendar of the Honorable part 56 (“the Court”) shows

            statistically-impossible anomalies, in comparison to any other part11.

11
     ​The
      Court’s calendar proves that at a given point five-month period in 2019, the Court was
assigned twenty-five (25) times more cases involving pro se litigants (1 vs. the average of 25),

                                                20
          Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 20 of 88




   20.The fact that public records show Defendants awarded dozens of affordable

       Waterline Square Properties to a flurry of unqualified applicants of hispanic

       ethnicity, whose income far exceeds the limits, and who reside in multiple

       affordable Properties simultaneously- substantially supports the nucleus of

       this complaint.

   21.The Defendants stunning press release on May 30, 2020, which claimed- in

       effect- that the Defendants had disqualified 73,753 applicants out of 74,000

       applicants to Waterline Square as ineligible applicants, and that as result of

       disqualfying 99% of the application pool, 22 apartments remained vacant-

       substantially supports the nucleus of this complaint.

   22.That while the nature and scope of such Criminal Conduct is shocking, it

       nevertheless is corroborated by credible evidence from independent sources,

       and calls for uncompromising intervention.


                   ADDITIONAL RELEVANT PROVISIONS OF LAW

   23. ​New York City Zoning Resolution Inclusionary Housing​: ​Under the

       Inclusionary Housing Program, as set forth in Section 23-90 of the New


nine (9) times more cases involving city agencies (39 vs. the average of 4), and eight (8) times
more special proceedings (35 vs. the average of 4). Exacerbating the egregious nature of this
discrepancy is the fact this anomaly occurred despite the Court itself being classified as a trial
court, and the existence of agency-specific parts. Furthermore, the unbearable- if undisputed-
fact is that pursuant to this statically-anomaly being protested by Plaintiff, the discrepancy was
“magically adjusted”.

                                                21
     Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 21 of 88




   York City Zoning Resolution, in return for agreeing to keep developed

   Properties permanently affordable, the owners receive a bonus in the form of

   additional developable floor. Such owners enter into a regulatory agreement

   with HPD that requires compliance with all applicable provisions.

24.The HPD Marketing Handbook​:​ In 2018, HPD published the “Marketing

   Handbook: Policies and Procedures for Resident Selection and Occupancy”

   ("the Handbook"), which contains the general policies, procedures, and

   requirements for the marketing and selection of residents for developments

   assisted by HPD. ​O​n page 70, the Handbook incorporates all applicable

   Federal and State laws into the Handbook.

25.The Regulatory Agreement Between HPD and BG ​(“the Regulatory

   Agreement”)​: ​Provides the specific binding provisions of the subject

   property, Waterline Square (“the Subject Property”), such as under what

   grounds an applicant can be rejected, and the way of computing an

   applicant’s income. It also includes the BG/HPD “Summary Plan”.

26.The​ ​Applicant Income Calculation Guide​ ​(“the Income Guide”), published

   by HPD, illustrates the income calculation method that HPD and BG ​should

   take into consideration ​when evaluating an applicant’s income.


                      THE PARTIES/PERTINENT FACTS


                                     22
     Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 22 of 88




27.Plaintiff is a law-abiding, New York resident, who has been applying to

   affordable housing for the past ten years, to no avail. In November 2018,

   Plaintiff applied to the Subject Property- an affordable-housing project that

   matched Plaintiff’s income. The Process for the Subject Property was

   supervised and managed by HPD and BG. On March 05, 2019, pursuant to

   winning the housing lottery for the first time (Plaintiff’s priority number was

   #103 out of #74,000 applicants), Plaintiff was called in for his first and only

   interview in ten years of applications. Between March 05, 2018-June 07,

   2019, Plaintiff successfully passed eight (8) additional rounds of due

   diligence, providing Defendants with hundreds of requested documents in a

   timely manner. On June 07, 2019, after undergoing a Process that featured

   utter disregard for lawful procedure, Defendant Travis Fong of BG

   (“Fong”), notified Plaintiff that his application was approved, and that he

   would be coming to sign a lease on the week of June 10, 2019. Thereafter,

   upon merely asking for his file to be transferred to another associate- in light

   of Fong’s sickening attempts to sabotage his application- Plaintiff was

   instantly rejected without any justifiable cause, based on an arbitrary cause

   that is specifically prohibited by the Regulatory Agreement and the

   Summary Plan, “unspecified inconsistent information”. Worse yet, based on



                                      23
               Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 23 of 88




            Defendants own admission12, once a first rejection is issued, the odds of

            reversal are dismal, regardless of how unlawful or egregious the first

            rejection. This admission is also supported by the logical conclusion that BG

            is motivated not to have their associates who issued an unlawful rejection

            seem as though they are clueless about the rules governing fundamental

            aspects of the Process.

       28. Thereafter, Plaintiff was rejected for a total of four times based on a shifting

            array of reasons (some of which were unlawful-per-se), disparate income

            calculations, and bewildering mathematical conclusions that remain

            unexplained, and which are inconsistent with the supporting income

            documentation Plaintiff provided four months prior13. Furthemore, based on

            credible affidavits of employees with first-hand knowledge, Plaintiff was

            rejected solely (a) because of his race (b) the vested interests of the

            decision-makers, who reject as many qualified applicants as possible, such

            that more Properties can be embezzled for themselves, family, friends, and

            the other Scam perpetrators. Plaintiff’s address for service of process is: C/o

            Horwitz, 40 West 77 St, #10C, New York, New York, 10024 (although



12
     ​Docket
      # 9, NYSCEF, Appl. Div. 2019-04206, EXHIBITS A3-A4.
13
     ​see
   Dockets # 27, NYSCEF, Appl. Div. 2019-04206, pages 194-232; and Dockets # 9,
NYSCEF, Appl. Div. 2019-04206, pages 1-74.

                                                24
           Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 24 of 88




         Plaintiff does not live there, pursuant to being forced into homeless on

         September 23, 2019).

      29. Defendant the City of New York (“City”) is a municipal agency existing by

         virtue of the laws of the State that employed Defendants #2-#15 through

         City agencies, including: HPD, City Hall, Corporation Counsel, and the City

         Council. Based on Defendants correspondence evidence, the Defendants had

         direct knowledge of Plaintiff’s housing application, and were active

         participants in the original rejection, or in subsequent rejections of remedial

         efforts of entities, such as Office of the NYC Public Advocate, Volunteers

         for America, and Churches United for Fair Housing.

      30. Defendant HPD ​is a mayoral agency of Defendant City, established

         pursuant to Chapter 61 of the City Charter, which specifies HPD’s powers as

         functions relating to the rehabilitation, maintenance, alteration and

         improvement of city-housing developments.

      31. The following Defendants are ​sued in their official and individual capacity,

         pursuant to violations of the Protective Statutes, and breach of fiduciary and

         statutory duties to ensure a fair Process14:




14
     Page 5 of the HPD Affordable Housing Marketing Handbook (“the Handbook”).

                                             25
    Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 25 of 88




32. Defendant LOUISE CARROLL (“Carroll”) is the Commissioner of HPD.

  Based on public records, Defendant Carroll has lived for twenty-five years

  in a low-income, City-owned, public housing complex, located on the Lower

  East Side (RIIS 2). Upon information and belief, Caroll’s annual salary of

  over $220,000 disqualifies her from low-income housing. ​HPD is a

  constituent agency of the City of New York with its principal place of

  business at 100 Gold Street, NY, NY, 10038.

33. Defendant ANNA-MARIE HENDRICKSON (“Henrdrickson”) is the

  Deputy Commissioner of HPD. Based on public records, for nineteen (19)

  years, Defendant Hendrickson lived simultaneously in multiple

  rent-stabilized Properties in Brooklyn. Furthermore, in 2018, Defendant

  Hendrickson was accused by a whistle-blowing HPD employee, Mr. Ricarte

  Echevarria (“Echevarria”), of forcing him to grant affordable-housing to an

  out-of-state relative who was ineligible on multiple grounds (EXHIBIT A).

  When Echevarria protested to Defendant Hendrickson’s supervisor, the

  supervisor admitted to Echevarria that “she hated when Defendant

  Henderson did stuff like that”, but nevertheless proceeded to unlawfully

  award the apartment. When Echevarria further protested to DOI, he was




                                    26
          Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 26 of 88




        threatened, instructed to delete incriminating information, and eventually

        fired. DOI took no disciplinary action against Defendant Hendrickson.

     34. Critically, HPD rushed to settle this case and pay off Echevarria prior to the

        discovery phase. Although a general rule15, prior settlements are not used to

        prove liability or invalidity of a claim, it is well-established such evidence is

        “otherwise discoverable”16, and is not required to be excluded “solely

        because” it was presented during the course of compromise negotiations17.

        Further, admissibility of such evidence is not limited “when it is offered for

        another purpose18”, such as to prove: (1) an existing racial bias (2) credibility

        of the decision-maker or witness (3) the decision maker was on notice to

        refrain from their prior misconduct19 or (4) acted in bad faith20.




15
   CPLR §4547, “Compromise and offers to compromise”.
16
   Practice Commentaries, McKinney’s Cons. Laws of New York Annotated, Book 7B, CPLR
4547, Supp. at p. 96.
17
   Ibid, ibid.
18
   Lyondell Chemical Co. v. Occidental Petroleum Corp. U.S. Court of Appeals, 608 F.3d 284
(5th Cir. 2010). As stated, Page 70 of the Handbook specifically incorporates all relevant federal
laws.
19
   ​Practice Commentaries, McKinney’s Cons. Laws of New York Annotated, Book 7B, CPLR
4547, Supp. at p. 97. ​United States Vs. Austin 54 F.3d 394, 400 (7th Cir. 1995).
20
    Towerridge Inc. V. T.A.O. Inc.11 F.3d 758, 770 (10th Cir. 1997).

                                                27
          Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 27 of 88




     35. Adding credence to Defendants culture of corruption is that in 2019,

        Defendant Hendrikson was fined $6,000 by the Committee of Conflicts

        Board for taking illegal gifts in the form of tickets to a sporting event21.

     36. Defendants MARAGERET BROWN (“Brown”) and BABBA HALM

        (“Halm”) are Deputy Commissioners at HPD. Based on public records, they

        both live or lived simultaneously in multiple rent-stabilized Properties.

     37.VICTOR HERNANDEZ (“Hernandez”) is the Director of Affordable

        Housing and Affordability Oversight at HPD. Based on public records,

        Hernandez has been involved in seven-three (73) unlawful transactions22.

        Furthermore, Hernandez, as confirmed by the Department of Investigations

        (“DOI”) is currently living, simultaneously, in three affordable-housing

        apartments for low-income applicants. Hernandez’s annual salary is over

        $120,000- above the maximum permitted. Moreover, HPD’s own rules

        (page 42 of the Handbook), bar any employee participating in affordable

        lotteries, let alone the Director of the HPD Affordable Housing Division.

     38. Pursuant to an initial investigation by the DOI, it was permissible for

        Hernandez to have acquired these three affordable Properties without paying



21
   https://www.nydailynews.com/new-york/ny-housing-preservation-hpd-hendrickson-yankees-ne
ts-tickets-20191008-skfxw4sfizdwjaoprw46vs4aum-story.html
22
   ​Illustrations in 2019-04206, Docket #9, NYSCEF, EXHIBITS B.


                                            28
     Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 28 of 88




   any compensation. Upon Plaintiff’s protest, and the request of the Manhattan

   District Attorney for a second investigation, the DOI rescinded its prior

   determination, and concluded Hernandez in fact acquired these properties in

   violation of HPD housing regulations. DOI is reportedly collecting further

   evidence as part of a broader criminal investigation. In a peculiar

   development, the DOI now claims that Hernandez has abruptly retired from

   HPD- despite being an active participant in Plaintiff’s rejection.

39. In 2018, another HPD whistleblower, Karina Rodriguez, revealed in a

   sworn complaint that HPD’s policy is to discriminate against any

   non-hispanic affordable housing applicant. Plaintiff is a non-hispanic person.

   This horrific revelation was confirmed by two other former employees with

   first hand-knowledge, who are eager to testify in a court of law as to the

   atrocious discrimination policies. Ms. Rodriguez further accused Defendants

   Hernandez, Hendrickson and Defendant SHATARA PELL (“Pell”) of

   intimidation, retaliation, age-based discrimnation, abusive conduct and

   violence (EXHIBIT B). As with Mr. Echeveria, HPD rushed to settle this

   case before discovery.

40. Pursuant to extensive research, Ms. Rodriguez’s assertion regarding HPD’s

   racial discrimatnion against non-hispanic, affordable-housing applicants is



                                      29
          Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 29 of 88




        supported by the outrageously-disportionate number of Properties granted to

        hispanic applicants, and the outrageously-disportionate number of rejected

        non-hispanic applicants. The extraordinary disparity is even stronger when

        evaluating new-construction Properties.

     41. Defendants EDWIN LUGO (“Lugo”) and NIDIA DORMI (“Dormi”), and

        GABRIEL MOMBRUN (“Mombrun”), are also HPD employees that were

        active participants in unlawful discrimiantion and in the Scam23. Per the

        determination of DOI, Defendant LUGO embezzled multiple Properties in

        the Bronx, while Defendant Mombrun operated in Brooklyn24.

     42.Defendants HAROLD WEINBERG (“Weinberg”), NICK LUNDGREN

        (“Lundgren”) and SAMANTHA SCHONFELD (“Schonfeld”), are lawyers

        working for HPD or for HPD on behalf of the City, who have are active

        participants in the Scam. For example, they are well-aware of HPD’s racial

        discmination against non-hispanic applicants.

     43. Defendant Breaking Ground (“BG”) is a Not-For-Profit entity mandated to

        determine the eligibility of applicants to the Property based on applicable


23
   This assumes Nidia Dormi is a real HPD employee using her real name. Public payroll records
show that Ms. Dormi started working at HPD only in 2019, with a starting salary of 78k. None
one of the fourteen (14) public directories list a person named Nidia Dormi or anything close.
There is not a single reference to such a person on any social media platform, nor on any birth
certificate or death record database.
24
   ​Illustrations in 2019-04206, Docket #9, EXHIBITS C-H.


                                              30
     Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 30 of 88




   laws. In this capacity, BG is performing the traditional-state-function of

   eligibility evaluation for public housing.

44. Irrefutable evidence is demonstrative of BG’s active participation in the

   racial discrimination, disregard for statutory obligations and continual

   deprivation of Plaintiff’s rights. BG is incorporated under the laws of the

   State of New York, with its principal place of business located at 505 8th

   Avenue, 5th Floor, NY, NY 10018.

45. Defendant Brenda Rosen (“Rosen”), is the current CEO of BG, who is also

   yet another affordable-housing mogul with five affordable property interests,

   while living simultaneously in multiple rent stabilized apartments.

46. Defendant Terasa Palmieri (“Palmieri”), current Director of Leasing at BG,

   Defendant Vanessa Cucurullo (“Cucurullo”), current Assistant Director of

   Leasing at BG, issued Plaintiff’s 3rd rejection, Defendant Stephanie Labarta

   (“Labarta”), senior analyst at BG, issued Plaintiff’s 2nd rejection. Defendant

   Travis Fong (“Fong”), intake specialist at BG, issued Plaintiff’s 1st

   rejection. All of them are active participants in racial discrimination and the

   Scam, and disregard for numerous statutory obligations. Defendant Jeanne

   Marie Williams (“Williams”) is an attorney for BG, who has actively

   participated in the Scam, ​and inter alia,​ refused to report the criminal



                                       31
     Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 31 of 88




   conduct of her clients, despite being given numerous incriminating

   documents. She is a partner at the law firm, Kellner, Herlihy, Getty, and

   Friedman, with an address at 470 Park Avenue South, NY, NY, 10016.

47.Defendant Helen Rosenthaul (“Rosenthal”) is the New York councilmember

   for the Property (6th District). Her address is 250 Broadway Suite 1744,

   New York, NY 10007.

48. In July 2019, pursuant to a fourth cryptic determination which concluded

   Plaintiff’s self-employment income was $0 (despite 300 documents to the

   contrary), Plaintiff turned to Defendant Rosenthal in her official capacity.

   Initially, upon an employee in her office, Ms. Vivian Riviera, thoroughly

   reviewing Plaintiff’s supporting documents and concluding the rejections

   were in fact cryptic and outrageous (worse yet, Ms. Riviera attested to fact

   that she has seen dozens of cases with similar misconduct from BG and

   HPD), Defendant Rosenthual vowed to do what any reasonable constituent

   would expect- ask HPD and BG to explain their conclusory numbers that are

   refuted by the record.

49. Thereafter, a dramatic shift occurred. Defendant Rosenthual terminated all

   communication. Her staff scheduled a follow-up conference call on Friday,

   which she never made. She ignored emails and messages from Plaintiff.



                                      32
     Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 32 of 88




50. Prior to being forced into a shelter on September 23, 2019, Plaintiff

   attempted to reach out one last time to his council member. Defendant

   Rosenthaul refused to speak to Plaintiff, despite being in the office. Instead,

   she instructed her Chief of Staff, Ms. Marissa Mack (per the account of Ms.

   Mack) to tell Plaintiff that “the best thing for you to do is go into public

   shelter. HPD can’t help you.”. No explanation was offered as to why HPD

   continued to violate the law requiring them to provide a specific and detailed

   reason for rejection, or other violations of law.

51. The sudden change of heart of Defendant Rosenthal became abundantly

   clear when an investigative journalist for a major publication showed

   Plaintiff proof that at the very same time Defendant Rosenthual abruptly

   severed all communication and backed out of her promise to help, she also

   became the beneficiary of a luxury apartment in the complex adjacent to

   Waterline Square- owned by the same developer, and managed by HPD/BG.

   No rental agreement was ever filed for this apartment, nor was it ever on the

   market, rather, the developer retained possession up until the point it was

   granted to Defendant Rosenthual.

52.Respectfully, this sickening pattern repeats itself over and over. When

   Defendants want any public official to align with the shameful criminal



                                       33
          Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 33 of 88




        conduct- whether it is a councilmember, court employee, or judge, they

        simply dangle in front of them an attractive property interest, such as (a) an

        affordable Property for which they are ineligible; alternatively, (b) properties

        owned by the same developer that the developer never released to the open

        market (c) other methods that will be shared before the Honorable Court.

        This bribery is further proven by thousands of dubious transfer deeds from

        Defendants HPD and BG.


LIMITED MANDATORY RELIEF IS HEAVILY WARRANTED IN LIGHT
 PROLONGED HOMELESSNESS DURING THE GLOBAL PANDEMIC,
   LIKELIHOOD OF SUCCESS AND THE BALANCE OF EQUITIES
                 I.   THE STANDARD FOR LIMITED MANDATORY RELIEF
     53.Based on the established interpretation of Rule 65 of the Federal Rules of

        Civil Procedure, to prevail on a request for a limited mandatory injunction,

        the moving party must establish25: (1) a likelihood of success on the merits;

        (2) irreparable harm in the absence of the injunction; (3) balancing of the

        equities in his favor. Here, all of these factors heavily support granting

        limited, emergency relief, such that Plaintiff can escape the unbearable




25
  ​ einberger v. Romero—Barcelo,​ 456 U.S. 305, 311–313, 102 S.Ct. 1798, 72 L.Ed.2d 91
   W
(1982); ​Amoco Production Co. v. Gambell,​ 480 U.S. 531, 542, 107 S.Ct. 1396, 94 L.Ed.2d 542
(1987). ​eBay Inc. v. MercExchange, L.L.C.,​ 547 U.S. 388, 391, 126 S. Ct. 1837, 1839, 164 L. Ed.
2d 641 (2006).

                                               34
        Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 34 of 88




      harm, pain, and suffering of prolonged homeless during the pandemic, while

      dozens of apartments for which he is eligible- remain vacant.

II.      IRREPARABLE HARM: IMMINENT THREAT OF THE CORONAVIRUS
54. First, ​to date, more than 7.1 million people tested positive for coronavirus,

      of which more than 400,000 people have tragically passed, and an unknown

      number of others are in critical condition. Experts project that up to 80

      percent of New York City residents will contract the disease.

55. For obvious reasons- to include unsanitary conditions and a weaker immune

      due to the stress of being homeless for six months- Plaintiff’s chances of

      survival are exponentially lower in his current state of homelessness.

56. ​Second, ​at the onset of the global health crisis, all branches of NYS

      government- executive, judicial, and legislative- took active measures that

      are demonstrative of human compassion, rather than inhuman indifference.

      These measures include a sensitivity to protect the homeless population

      during the pandemic. In doing so, our government rejected the position that

      it is appropriate to show indifference to the torture endured by a qualifed

      affordable housing candidate, pursuant to prolonged homelesness, while an

      abundance of immediate solutions are available.




                                         35
             Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 35 of 88




      57. ​Third,​ by executive order, evictions across New York State have halted. In

          doing so, the executive branch demonstrated, yet again, compassion for

          people who would otherwise be homeless during a pandemic.

                                   III.    BALANCE OF EQUITIES
      58. ​First​, In light of the pandemic, Defendants announced that they are relaxing

          many of the restrictions on the affordable housing application process, in

          order to help people find stable housing arrangements during the pandemic:

          “We are pleased to introduce new changes to the Housing Connect lottery

          process, aimed at moving New Yorkers into stable, affordable housing as

          quickly as possible, during the COVID crisis and beyond”26.

      59. ​Second​, in a dramatic and pertinent development Defendants announced

          last Saturday there are 22 available units in Waterline Square, that will be

          subject to a second lottery and that the new income criteria has been lowered

          to $27,875-$31,840, under which Plaintiff would qualify even according to

          the Court’s calculations (page 5 of the Court’s Order dated August 16,

          2019).

      60. ​Third​, by the grace of God, Plaintiff has not contracted the coronavirus as

          of today. Regretfully, this can change at any minute. Plaintiff’s grandfather,

          in his 90’s, has tested positive for COVID-19, and is at Mt. Sinai in intensive

26
     ​https://www.kingscountypolitics.com/city-relaxes-roadblocks-for-affordable-housing-lottery/


                                                     36
          Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 36 of 88




        care. Plaintiff’s father has also tested positive for the virus. Plaintiff’s

        mother, as Defendants are well-aware, has been battling for the past ten (10)

        years with a crippling auto-immune disease that impedes her speech and

        mobility. Prior to applying to The Subject Property, Plaintiff was his

        mother’s full-time personal aid. Plaintiff’s mother desperately needs his help

        for physical therapy and attending critical doctor appointments. Waterline

        Square is located within walking distance to his mother’s apartment, and by

        far- the Property closet in proximity. Defendants know these facts.

     61. ​Fourth,​ during Appellant’s harrowing 13-month ordeal, dozens of

        apartments for which Appellant was eligible, stood vacant.

        Newly-discovered evidence is demonstrative of the fact many of these

        apartments were unlawfully transferred for free to HPD executives.

        Respectfully, it is intolerable for any judicial conscience that Plaintiff should

        die from unsanitary conditions in a shelter, while Defendants disgraceful

        Scam continues to prosper.

                            IV.    LIKELIHOOD OF SUCCESS
     62. First, ​the right for adequate shelter is well-established27 in New York State

        and New York City. The New York State Constitution specifically obligates



27
  ​ allahan v. Carey, No. 79-42582 (Sup. Ct. N.Y. County, Cot. 18, 1979); Eldredge v. Kock,
   C
118 Misc. 2d 163 (N.Y. Sup. Ct. 1983); McCain v. Koch, 511 N.E. 2D 62 (N.Y. 1987).

                                              37
          Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 37 of 88




        the state to care for those in need: “the aid, care and support of the needy are

        public concerns and shall be provided by the state and by such of its

        subdivisions...28”. This provision was the basis for the landmark First

        Department ​Callahan ​case29, in which New York City recognized the right

        of every homeless man to receive adequate shelter and board (in ​Eldredge30,

        Callahan​ was expanded to apply to homeless women, and in ​McCain31,

        Callahan​ was expanded to include homeless families).

     63. As a resident of New York City, Plaintiff has a right for adequate shelter.

        Due to the current extenuating circumstances of an unprecedented global

        epidemic, Plaintiff’s right for adequate shelter is denied when forced into an

        dangerous environment where there is a high probability of contracting the

        coronavirus. Although the Court has consistently shown indifference - and

        worse- to this reality, Plaintiff prays with the Honorable Court to recognize

        the travesty that has transpired.

     64.After applying for ten years to affordable housing, Plaintiff finally was

        promised- after a long application process- that he had completed the

        application process, and would be coming to sign a lease. Permanent


28
   Article XVII, Section 1 of the New York State Constitution.
29
   ​Callahan v. Carey, No. 79-42582 (Sup. Ct. N.Y. County, Cot. 18, 1979).
30
    Eldredge v. Kock, 118 Misc. 2d 163 (N.Y. Sup. Ct. 1983).
31
    McCain v. Koch, 511 N.E. 2D 62 (N.Y. 1987).

                                               38
          Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 38 of 88




        housing is in itself a valued public interest, as evident by the very concept of

        affordable housing.

     65. By virtue of Defendants misconduct, it is just and appropriate for

        Defendants to remedy Plaintiff’s peril by granting him the long term- or at

        least, temporary- housing opportunity to which, at the very least, he has

        made a compelling case for eligibility, providing his application is reviewed

        objectively, and without prejudice.

     66. Rather than force Appellant to seek refuge in a shelter that is inadequate due

        to the risk of death, Defendants should, as a matter of law, equity, and

        common sense, utilize the express authority granted to them32 to cure the

        harm caused by their outrageous conduct.

     67. ​Second​, Plaintiff’s income has always been a match to the property. For a

        detailed illustration of the malicious ways Defendants “miscalculated”

        Plaintiff’s income and disregard countless statutory obligations, please see

        Sup. Crt. 101960/2019, Dockets #4 (FOIL violations), #20

        (income-calculation violations), Appl. Div. Docket #9, 04206- EXHIBITS

        A1-A10, and Docket #27, pages 194-232.


32
  The Court’s settlement recommendation, the minimum income waiver for DHS referral
pursuant to page 40 of the Handbook, the authorization granted pursuant to extenuating
circumstances provisions on pages 41, 42, and 56, and the fairness requirement on page 05,​ inter
alia,​ heavily support the grant of a limited injunction.

                                               39
      Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 39 of 88




 68.Third, ​in light of the overwhelming evidence of fraud on the court,

    Defendentad elaborate Scam, orders that were procured by fraud should be

    vacated.


SPECIFIC ALLEGATIONS REGARDING THE APPLICATION PROCESS
                    I.   July 2018: Plaintiff’s Applies to the Property
 69.The Subject Property is a residential complex in Manhattan with 1132

    housing units, developed by the GID Real Estate Group (“Developer”). Of

    these units, 269 units are designated by the relevant statutes as affordable

    housing units for applicants whose annual income is between

    $37,578-$43,860.

 70. In ten years of applying to affordable housing, Plaintiff never received a

    number low enough to advance him past the initial lottery stage.

 71. Plaintiff filed a timely application in July 2018, for a one-bedroom or studio

    apartment at the Property. Over 74,000 applicants applied to the Property.

 72. For the first time in ten years of applications, Plaintiff received an

    extremely favorable priority, placing him in the 0.9987% priority percentile.

    For the first time in ten years of applications, this number effectively




                                         40
          Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 40 of 88




        guaranteed Plaintiff an apartment, permitting he passed the income

        calculation phaze33.

     73.On March 05, 2019, Plaintiff was called in for an initial (first-ever)

        interview at the BG offices. In this meeting, Plaintiff furnished all

        documents that were required of him (approximately 90 documents).

     74.From March 05, 2019 to June 07, 2019, Plaintiff complied in a timely

        manner with eight additional requests for hundreds of additional sensitive

        financial documents.

     75. Throughout this entire period, Plaintiff was subjected to the

        admittedly-unlawful conduct34 of Defendant Fong, who violated lawful

        procedure and deprived Plaintiff of various rights, including the right for a

        fair application process by: (1) applying pressure on Plaintiff to withdraw his

        application; (2) threatening to reject Plaintiff for infractions such as

        redacting sensitive information, or sending files in the wrong format; (3)

        taking active measures to have Plaintiff rejected, for example, demanding

33
   ​ laintiff’s actual log number/number of applicants = 103/74,000 = 0.9987%.
    P
Plaintiff's​ raw log number​ was #5695- the lowest (and as such- most favorable) number he ever
received. Considering the Developer was mandated by law to give applicants from Community
Board 7 a 50% preference (Plaintiff lived in Community Board 7), Plaintiff’s ​actual log number-​
as confirmed by the specific property manager, Mr. Gabrial Mombrun- was #103. Per Mr.
Mombrun’s account, were Plaintiff to pass the income evaluation phaze, his low log number
effectively guaranteed him an apartment.
34
   Plaintiff presented to Defendants counsels’ hi-quality audio recordings, in which Fong’s
manager, Labarta, apologized for Fong’s unlawful conduct.

                                               41
     Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 41 of 88




   new files hours before a critical deadline; (4) lying to Plaintiff in emails

   about the time of a critical deadline. There was no reason, no justification for

   Fong’s outrageous conduct, which remains unexplained.

                    II.   June 7, 2019: Plaintiff Is Notified of Qualification
76.On June 07, 2019, at 11:53am, after undergoing an excruciating,

   eight-month application process that featured countless violations of law,

   Fong notified Plaintiff his application was approved, and that he would be

   coming to sign a lease on the week of June 10, 2019.

                   III.   June 10, 2019: Fong Issues 1st Rejection

77. Upon politely protesting a disturbing attempt to sabotage his application by

   Fong (pursuant to being approved), Plaintiff was sent a cryptic 1st rejection

   letter, based on the unauthorized and unlawful-per-se cause of ‘inconsistent

   information’.

78.The rejection letter sent to a good-faith after a grueling, eight-month

   application process, did not reveal what information was allegedly

   inconsistent.

79. Critically, the Handbook and the Regulatory Agreement- as the relevant

   authorities- specifically prohibited a rejection based on such a cause. Till




                                           42
           Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 42 of 88




         this day, nearly nine months later, neither Defendant, nor their respective

         counsel, offer any justification for this unlawful 1st rejection.

                       IV.    The 1st Rejection is Fatal Based on Defendants Own
                              Admission
      80. Worse yet, the bitter truth is that once that first rejection is issued, the

         applicant is doomed. No matter how baseless, both Defendants will stop at

         nothing to affirm the original determination, even if they have to ​discover

         novel justifications to reject the affordable housing applicant.

      81.We know this for three reasons: (a) HPD’s spokesperson admitted this fact

         with an investigative journalist35 who authored a paper illustrating the

         stomach-turning injustice inflicted on millions of affordable housing

         applicants; (b) due to the dismal number of determination reversals; (c) alas,

         it is also rational: rather than exposing an arbitrary and capricious

         determination, Defendants are motivated to appear competent by ​discovering

         new post-facto justifications that gives credence to a baseless rejection.

      82.On first appeal, Defendant Labarta, senior manager at BG, apologized for

         the rejection and the unlawful conduct of Fong. Labarta immediately

         reversed the determination. Defendant Labarta then required Plaintiff to




35
     EXHIBITS A3-A4 of Docket # 9 on NYSCEF, Appl. Div 1st Dep. 04-206).

                                              43
               Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 43 of 88




             undergo a second evaluation of documents which had already been vetted

             and given three months prior, in violation of law36.

       83.In recorded conversations, Labarta promised that in an effort to remedy the

             torture Fong had unjustly inflicted, that ​she would reach out to Plaintiff

             regarding any questions she would have​- ​prior to issuing a second rejection.

       84.The ensuing events:

                           V.    June 10 2019: Pursuant to being approved, Defendant Fong
                                 sends Plaintiff a blank, unlawful-per-se rejection based on
                                 unspecified inconsistent information.
                          VI.    June 20, 2019: Defendant Labarta Issues 2nd Rejection on
                                 different grounds of insufficient income. Her calculations are
                                 based on a flurry of mathematical errors and four cryptic,
                                 conclusory numbers that Labarta refused and still refuses to
                                 explain37.
                         VII.    June 28, 2019: Defendant Rosen Lies about File Being
                                 Transferred.
                         VIII.   June 11-July 03, 2019: Defendant Pell’s Shows Indifference to
                                 her oversight obligations38.


36
     ​Page
        5 of the Handbook specifically requires the application process to be fair. Forcing an
applicant to undergo a second evaluation of documents that were already approved, is anything
but fair.
37
   On the scale of egregious, arbitrary and capricious Labarta’s 2nd rejection did little to
improve. It contained three blatantly-erroneous numbers with no underlying computation
showing how these numbers were reached, and a single conclusory number with a brief,
erroneous calculation. Whereas the relevant statute of law required giving a specific and detailed
explanation, Plaintiff was deprived of this right. Whereas Labarta expressly promised to reach
out for clarifying information, no such call was made.
38
   On June 11, 2019, Plaintiff contacted Pell. Pell did absolutely nothing to enforce the blatant
violations of the Handbook. HPD’s FOIL response demonstrates that not a single internal HPD

                                                  44
         Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 44 of 88



                     IX.    July 03, 2019: Defendant Cucurullo Issues 3rd Rejection,
                            copy-pasting Defendant Labarta Issues 2nd Rejection, and
                            adding a new cause of unlawful-per-se inconsistent
                            information, different than the original.
                      X.    July 9, 2019: Pell Issues 4th Rejection based on a different
                            income calculation method that is specifically refuted by the
                            Regulatory Agreement, and a series of astounding conclusory
                            numbers that are refuted by hundreds of financial documents.
                     XI.    In conclusion, from June 10-July 09, 2019, Plaintiff was
                            Unlawfully Rejected Four Times On Shifting Grounds.

        FIRST AND SECOND CLAIMS FOR RELIEF AGAINST ALL
                                 DEFENDANTS
      (1) Discrimination based on Race in Violation of the Protective Statutes
        (2) Violation of Fiduciary Duties Pursuant to the Protective Statutes

   85.Plaintiff hereby repeats and realleges each allegation in each numbered

       paragraph above.

   86.Granted the opportunity, Plaintiff will present this Honorable Court with

       clear and convincing evidence that he was rejected from Waterline Square

       for unlawful reasons that have nothing to do with the shameful rotating list

       of excuses conjured. The truth is that Defendants rejected Plaintiff because

       (a) he isn’t a member of a particular ethnic group (b) to further Defendants

       sickening Scam.



communication showed any concern about a marketing agent rejecting applicants based on
fictitious justifications.

                                            45
     Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 45 of 88




87. As a direct and proximate result of Defendants Criminal Conduct, Plaintiff

   continues to endure extraordinary harm, monetary damages, prolonged

   homlessness, humiliation, severe emotional distress, mental and physical

   anguish and suffering, and damages to be determined at trial.

    THIRD CLAIM FOR RELIEF AGAINST ALL DEFENDANTS
                (3) Criminal Conduct in Violation of the RICO
88.Plaintiff hereby repeats and realleges each allegation in each numbered

   paragraph above.

89.Granted the opportunity, Plaintiff will present this Honorable Court with

   clear and convincing evidence that (a) Defendants constitute an enterprise

   engaged,​ inter alia,​ in (b) pervasive embezzlement, bribery of public

   officials, wire fraud, obstruction of justice, alteration of official records,

   perjury, and racially-discriminatory housing practices; (c) that the alleged

   conduct is sufficiently pervasive to establish a pattern (d) involves state and

   federal property (e) continues even as these words are written.

90. As a direct and proximate result of Defendants Criminal Conduct, Plaintiff

   continues to endure extraordinary harm, monetary damages, prolonged

   homlessness, humiliation, severe emotional distress, mental and physical

   anguish and suffering, and damages to be determined at trial.




                                        46
     Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 46 of 88




91. Further, the threat to the public’s welfare strongly supports treble damages

   pursuant to the RICO. Throughout the hell Plaintiff endured, he has met

   dozens of other wrongfully-rejected, low-income, affordable-house

   applicants. In addition to those, hundreds of detailed horror stories from

   other aggrieved applicants are available on-online. These applicants - some

   of whom are verified by the official apology posted by the oversight agency-

   detail a sickening corruption in an application process that is mandated by

   law to be fair and transparent.

                              CONCLUSION

92. The foregoing was written with humility, respect, and the deepest

   conviction that Defendants conduct not only inflicted inexpressible harm and

   an unconscionable injustice, it also implores warranted and equitable judicial

   intervention. Respectfully, the City of New York deserves more than

   powerful, above-the-law public officials who abide by the credo “as long as

   you don’t get caught, embezzle all you can”, and who utilize bribery as an

   effective tool to oversight agencies from interfering with their criminal

   enterprise. Respectfully, the catastrophic effects of public corruption

   motivated by a racially-discriminatory bias and insatiable greed, go

   well-beyond Plaintiff’s personal nightmare, and call for a serious, corrective



                                      47
        Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 47 of 88




      response. Such a response would be in sharp contrast to the response

      Plaintiffs encountered thus far from other agencies, somewhere on the

      spectrum between deliberate indifference, laissez faire, or in some cases-

      active attempts to shield the culprits from accountability.

                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief as follows:

        I.   Limited relief to escape the deadly threat of the coronavirus, based on

             the merits and the compelling evidence of an inexpressible

             misscarriage of justice.

       II.   Award of damages, according to proof, including treble and liquidated

             damages, to be paid by Defendants, in an amount to be determined at

             trial.

      III.   In light of the discovery of irreftuablce evidence that this dispute

             involves federal question of blatant discrimination based on race, and

             in light of clear of convincing evidence Defendants corrupted the

             judicial process, and in light of the most recent development (June 6,

             2020), where Part 56 abruptly ordered this proceeding to be

             transferred to another judicial part, may the Honrobale Court use its




                                          48
           Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 48 of 88




                authority to transfer the related state proceeding case number Sup Crt.

                101960/2019 to federal court.

         IV.    As an equitable remedy for the sickening ways Plaintiff’s basic rights

                for due process of law were set aside in State proceedings, time and

                time again39, may the Honorable Court consider hiring a pro bono

                attorney in some capacity.

          V.    Due to the sickening breach of administrative integrity of top NYC

                public officials and the corruption of the judicial process, may the

                Honorable Court consider ordering an investigation from an

                uncompromised federal investigative agency that has no ties or

                affiliation to the practice of transferring Properties for free.

         VI.    Any further legal and equitable relief that the Honorable Court deems

                appropriate and just.

         I, hereby affirm under the penalty of perjury that the forgoing is true and

         accurate to the best of my knowledge and belief.



         Respectfully submitted,


           Abraham Gross

39
     Appl. Div. NYSCEF, 04-206, #27, and pages 1- EXHIBIT H11.

                                              49
 Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 49 of 88




EXHIBITS A_0
FILED: NEW YORK COUNTY CLERK 09/29/2019 12:28 PM                              INDEX NO. 101081/2019
NYSCEF DOC. NO. 27Case   1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 50 of 88NYSCEF: 09/29/2019
                                                                       RECEIVED
            Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 51 of 88



                                                                   Breaking Ground/Waterline Square
                                                                     330 West 42nd Street, 14th Floor
                                                                              New York, NY 10036

       6/10/2019

         Abraham Gross
       40 West 77st
       10C
       New York, NY 10024

Re:    Waterline Square
       675 West 59th Street | 400 West 61st Street | 645 West 59th Street
       New York, NY, 10023
       Log #:__5695__

Dear Applicant:
We received your application for residency in the project indicated above. Based on the
guidelines for eligibility for this project, your application has been rejected for the following
reason(s):


___    1. Upon       complete review, your income and/or household size does not meet
       the
             guidelines. See attached income eligibility chart.

                      Your household income: ________

                      Your household size: _________


___    2.       Your income does not demonstrate a continuing need.

                 !Assets
                 !Property  Ownership
                 !Other:
                   Gift Income
                 !

___    3.       Criminal background check:



__X__ 4.     Your application and/or documentation has been found to include
inconsistent
             information.



___    5.    Failure to schedule an eligibility appointment or failure to attend a
       scheduled and
             confirmed appointment.




ENGLISH REJECTION NOTICE
            Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 52 of 88



                                                                            Breaking Ground/Waterline Square
                                                                                      1359 Broadway, 9th Floor
                                                                                          New York, NY 10018

                                                                                 Date: 6/20/2019
Abraham Gross
40 West 77th Street
Apt 10C
New York, NY 10024

Re:    Waterline Square
       675 West 59th Street | 400 West 61st Street | 645 West 59th Street
       New York, NY, 10023
       Log #:__5695__

Dear Applicant:
We received your application for residency in the project indicated above. Based on the guidelines for
eligibility for this project, your application has been rejected for the following reason(s):

_ X_   1. Upon complete review, your income and/or household size does not meet the
              Guidelines. See attached income eligibility chart.

                      Your household income: __$16,379.58____
                      Your household size: __1__
Extreme Reach- $498.65/6= $83.1083333333*12= $997.30
Net from self-employment- $2,627.66
Unemployment Benefit- $12,754.62

__     2.       Your income does not demonstrate a continuing need.
                         Assets
                        Property Ownership
                        Gift Income
                        Other:




___    3.       Criminal background check:




____   4.       Your application and/or documentation has been found to include inconsistent
                Information.




ENGLISH REJECTION NOTICE
             Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 53 of 88



                                                                              Breaking Ground/Waterline Square
                                                                                                        th
                                                                                330 West 42nd Street, 14 Floor
                                                                                            New York, NY 10036



                                                                          Date: _7/3/19_____


        Abraham Gross
        40 West 77th Street
        Apt 10C
        New York, NY 10024


Re:     Waterline Square
        675 West 59th Street | 400 West 61st Street | 645 West 59th Street
        New York, NY, 10023
        Log #:__5695____

Dear Applicant:
We received your appeal of the rejection of your application for residency in the project indicated
above. We have conducted an additional review of your application with the new information you
provided. Unfortunately, based on the guidelines for eligibility for this project, your application has been
rejected for the following reason(s):


_X __ 1.         Your income and/or household size does not meet the guidelines.
                 See attached income eligibility chart.

                        Your household income: __$16,379.58____

                        Your household size: __1___

                        Extreme Reach: $498.65/6 = $83.10833 X 12 = $997.30
                        Net from Self-employment: $2,627.66
                        Unemployment: $12,754.62
                        Gift Income: $0 (proof of receipt of income for at least 6 months was not
                        provided)

___     2.       Your income does not demonstrate a continuing need.
                         Assets
                         Property Ownership
                         Gift Income
                         Other:


___     3.       Criminal background check:



ENGLISH APPEAL REJECTION NOTICE
Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 54 of 88
Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 55 of 88


                      EXHIBIT A
Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 56 of 88




                    EXHIBIT B
Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 57 of 88
Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 58 of 88
Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 59 of 88
Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 60 of 88
                      Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 61 of 88
FILED: APPELLATE DIVISION - 1ST DEPT 04/02/2020 09:08 PM                                                      2019-04206
NYSCEF DOC. NO. 21                                                                    RECEIVED NYSCEF: 04/02/2020

                                                                             Breaking Ground/Waterline Square
                                                                               330 West 42nd Street, 14th Floor
                                                                                        New York, NY 10036

                 6/10/2019

                   Abraham Gross
                 40 West 77st
                 10C
                 New York, NY 10024

          Re:    Waterline Square
                 675 West 59th Street | 400 West 61st Street | 645 West 59th Street
                 New York, NY, 10023
                 Log #:__5695__

          Dear Applicant:
          We received your application for residency in the project indicated above. Based on the
          guidelines for eligibility for this project, your application has been rejected for the following
          reason(s):


          ___    1. Upon       complete review, your income and/or household size does not meet
                 the
                       guidelines. See attached income eligibility chart.

                                Your household income: ________

                                Your household size: _________


          ___    2.       Your income does not demonstrate a continuing need.

                           !Assets
                           !Property  Ownership
                           !Other:
                             Gift Income
                           !

          ___    3.       Criminal background check:



          __X__ 4.     Your application and/or documentation has been found to include
          inconsistent
                       information.



          ___    5.    Failure to schedule an eligibility appointment or failure to attend a
                 scheduled and
                       confirmed appointment.




          ENGLISH REJECTION NOTICE
Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 62 of 88
Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 63 of 88
                 Affordable Housing
            Case 1:20-cv-04489-UA Document 1for  Rent
                                              Filed 06/11/20 Page 64 of 88

                                 Waterline Square Phase II
                                 22 NEWLY CONSTRUCTED UNITS AT 645 West 59th Street, New York, NY 10069
                                 Upper West Side
                                 Amenities: 24-hour attended lobby, in-unit washer/dryer, resident lounges, WaterLine Club (includes an
                                 extensive list of amenities including a bowling alley, pool, fitness center, basketball court, music studio and art
                                 studio)* (*additional fees apply)

                                 Transit: Trains: A, B, C, D, 1; Buses: M57
                          No fee to apply • No broker’s fee • Smoke-free building
This building is being constructed through the Low-Income Housing Tax Credit (LIHTC) Program of New York State Homes and
Community Renewal and the Inclusionary Housing Program of the New York City Department of Housing Preservation and Development
(HPD), and is anticipated to receive a Tax Exemption through HPD’s 421-a Tax Incentive Program.


Who Should               Individuals or households who meet the income                                      •     A percentage of units is set aside for:
Apply?                   and household size requirements listed in the                                                 o Mobility–disabled applicants (5%)
                         table below may apply. Qualified applicants will                                              o Vision/Hearing–disabled applicants (2%)
                         be required to meet additional selection criteria.                                 •     Preference for a percentage of units goes to:
                         Applicants who live in New York City receive a                                               o Residents of Manhattan Community Board 7
                         general preference for apartments.                                                               (50%)
                                                                                                                      o Municipal employees (5%)
                                                AVAILABLE UNITS AND INCOME REQUIREMENTS

                                                                                         Units Avail-           Household                  Annual Household Income3
                                          40% AREA MEDIAN INCOME (AMI)




                     Unit Size                                           Monthly Rent1
                                                                                            able                  Size2                          Minimum – Maximum4


                                                                                                                 1 person                         $27,875 - $31,840

                     1 bedroom                                               $741            10         →        2 people                         $27,875 - $36,400
                                                    UNITS




                                                                                                                 3 people                         $27,875 - $40,960

                                                                                                                 2 people                         $34,080 - $36,400

                                                                                                                 3 people                         $34,080 - $40,960
                     2 bedroom                                               $901            12         →
                                                                                                                 4 people                         $34,080 - $45,480

                                                                                                                 5 people                         $34,080 - $49,120
  1
    Rent includes heat, hot water and gas for cooking. Tenant is responsible for Electric.
  2
    Household size includes everyone who will live with you, including parents and children. Subject to occupancy criteria.
  3
    Household earnings includes salary, hourly wages, tips, Social Security, child support, and other income. Income guidelines subject to change.
  4
    Minimum income listed may not apply to applicants with Section 8 or other qualifying rental subsidies. Asset limits also apply.
How Do You Apply?
Apply online or through mail. To apply online, please go to nyc.gov/housingconnect. To request an application by mail, send a self-
addressed envelope to: Waterline Square Phase II c/o Breaking Ground, PO Box 760, New York, NY, 10018. Only send one
application per development. Do not submit duplicate applications. Do not apply online and also send in a paper application. Applicants who
submit more than one application may be disqualified.
When is the Deadline?
Applications must be postmarked or submitted online no later than July 23, 2020. Late applications will not be considered.
What Happens After You Submit an Application?
After the deadline, applications are selected for review through a lottery process. If yours is selected and you appear to qualify, you will be
invited to an appointment of eligibility to continue the process of determining your eligibility. Appointments are usually scheduled from 2 to
10 months after the application deadline. You will be asked to bring documents that verify your household size, identity of members of your
household, and your household income.
Español          Presente una solicitud en línea en nyc.gov/housingconnect. Para recibir una traducción de español de este anuncio y la solicitud impresa, envíe un sobre con la
                 dirección a: Waterline Square Phase II c/o Breaking Ground, PO Box 760, New York, NY, 10018.. En el reverso del sobre, escriba en inglés la palabra
                 “SPANISH.” Las solicitudes se deben enviar en línea o con sello postal antes de 23 de julio 2020.

简体中文             访问 nyc.gov/housingconnect 在线申请。如要获取本广告及书面申请表的简体中文版，请将您的回邮信封寄送至：Waterline Square Phase II c/o Breaking
                 Ground, PO Box 760, New York, NY, 10018. 信封背面请用英语注明“CHINESE”。必须在以下日期之前在线提交申请或邮寄书面申请2020年7月23日.

Русский          Чтобы подать заявление через интернет, зайдите на сайт: nyc.gov/housingconnect. Для получения данного объявления и заявления на русском языке
                 отправьте конверт с обратным адресом по адресу Waterline Square Phase II c/o Breaking Ground, PO Box 760, New York, NY, 10018.. На задней
                 стороне конверта напишите слово “RUSSIAN” на английском языке. Заявки должны быть поданы онлайн или отправлены по почте (согласно дате на
                 почтовом штемпеле) не позднее 23 июль 2020.

한국어              nyc.gov/housingconnect 에서 온라인으로 신청하십시오. 이 광고문과 신청서에 대한 한국어 번역본을 받아보시려면 반송용 봉투를Waterline Square Phase II c/o
                 Breaking Ground, PO Box 760, New York, NY, 10018.으로 보내주십시오. 봉투 뒷면에 “KOREAN” 이라고 영어로 적어주십시오. 2020년7월23일까지 온라인
                 신청서를 제출하거나 소인이 찍힌 신청서를 보내야 합니다.

Kreyòl Ayisyien Aplike sou entènèt sou sitwèb nyc.gov/housingconnect. Pou resevwa yon tradiksyon anons sa a nan lang Kreyòl Ayisyen ak aplikasyon an sou papye, voye anvlòp
                ki gen adrès pou retounen li nan: Waterline Square Phase II c/o Breaking Ground, PO Box 760, New York, NY, 10018. Nan dèyè anvlòp la, ekri mo “HATIAN
                CREOLE” an Anglè. Ou dwe remèt aplikasyon yo sou entènèt oswa ou dwe tenbre yo anvan dat 23 jiyè 2020.

           ‫اﻟﻌرﺑﯾﺔ‬        Waterline Square Phase II c/o Breaking :‫ أرﺳل ﻣظروﻓًﺎ ﺑﺎﻟﻌﻧوان إﻟﻰ‬، ‫ ﻟﺗﻠﻘﻲ ﺗرﺟﻣﺔ ﺑﺎﻟﻠﻐﺔ اﻟﻌرﺑﯾﺔ ﻟﮭذا اﻹﻋﻼن واﻟﺗطﺑﯾﻖ اﻟﻣطﺑوع‬.nyc.gov/housingconnect ‫إرﺳﺎل طﻠب ﻋﺑر اﻹﻧﺗرﻧت ﻋﻠﻰ‬
                       .2020 ،‫ ﯾوﻟﯾو‬23 ‫ ﯾﺟب ﺗﻘدﯾم اﻟطﻠﺑﺎت ﻋﺑر اﻹﻧﺗرﻧت أو ﻋن طرﯾﻖ ﺧﺗم ﺑرﯾدي ﻗﺑل‬."ARABIC" ‫ اﻛﺗب ﺑﺎﻟﻠﻐﺔ اﻹﻧﺟﻠﯾزﯾﺔ ﻛﻠﻣﺔ‬، ‫ ﻋﻠﻰ ظﮭر اﻟﻣظروف‬.[Ground, PO Box 760, New York, NY, 10018.


                             Governor Andrew Cuomo • Mayor Bill de Blasio • HPD Commissioner Louise Carroll • HCR Commissioner/CEO RuthAnne Visnauskas
Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 65 of 88




    EXHIBIT A
        Case1:20-cv-04489-UA
        Case 1:17-cv-06073-AT Document
                              Document 123 Filed
                                             Filed 02/16/18 Page
                                                 06/11/20    Page661 of
                                                                     of 88
                                                                        1




UNJTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                x

RICARTE EC}IEVARRIA5
                                                                    STIPULATION
                                                    Plaintifi       OT'DISMISSAL
                                                                    WITE PREJUDICE
                          -against-
                                                                    17 Civ.6073 (AT)
CITY OF NEw YORK; NEw Y0RK CITY
DEPARTMENT OF HOUSING FRESERVATTON
AND         DEVELOPMENT;      and AI{NE-MARIE
HENDRICKSON,         in her offieial and individual
capacity,

                                                 Deftndants.


                                                                x

               IT IS IIEREBY STIPULATED AND AGRS'ED by and between the parties as

represented by their afiorneys below,   thaf pursuanf to Rule al(aXlXii) of the Federal Rules of

Civil Procedure, the above-captioned action be, and it hereby is, withdrawn, discantinued,       and

dismissed, with prejudice and without cosfs, expenses or fees of any kind to any party.

       Dated: Park Ridge, New Jersey                        Dated: New York, New York
                February -i-f*_, ZO1A                              l'ebruary /f ,2018

       KRAKOWERDICHI,{RA LLC                                ZACHARY W. CARTAR
       Attorneys for Plaintiff                             Corporation Counsel of the
       77 Market Steet, Suite 2                              City of New York
       Park Ridge, New Jersey 07656                        Attorney for Def,endants
       (201) 746-0303                                      100 Church Street, Room 2-112
       tk@kdlawllc.com                                     New York, New York 10007-2601
                                                           (212) 3s6-4078
                                                           mconnaha@law.rryc. gov




By:                                                 By:
                                                                         Matthew J. Connahan
                                                                    Assi stant Corporation Counsel
             Case1:20-cv-04489-UA
             Case 1:17-cv-06073-AT Document
                                   Document 11 Filed
                                               Filed 06/11/20
                                                     08/11/17 Page
                                                              Page 67
                                                                   1 of
                                                                      of10
                                                                         88



Todd Krakower, Esq.
Krakower DiChiara LLC
77 Market Street, Suite 2
Park Ridge, NJ 07656
Telephone: 201-746-0303
Fax: 347-765-1600

Attorneys for Plaintiff


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
RICARTE ECHEVARRIA,
                                                            COMPLAINT
                          Plaintiff,
                                                            CIVIL ACTION NO.
        -against-
                                                            DEMAND FOR JURY TRIAL
CITY OF NEW YORK; NEW YORK CITY
DEPARTMENT OF HOUSING
PRESERVATION AND DEVELOPMENT; and
ANNE-MARIE HENDRICKSON, in her official
and individual capacity,

                           Defendants.
--------------------------------------------------------x


        Plaintiff, by his attorneys, KRAKOWER DICHIARA LLC, complaining of the Defendants,

respectfully alleges, upon information and belief, as follows:

                                              INTRODUCTION

        1.       Plaintiff brings this action seeking monetary and equitable relief based upon

Defendants’ violations of 42 U.S.C. Section 1983 and New York Civil Service Law Section 75-b

(hereinafter “CLS § 75-b”) as a result of maltreatment and retaliatory actions taken against him.

        2.       Plaintiff seeks economic and compensatory damages and punitive damages to the

extent allowable by law, and other appropriate legal and equitable relief pursuant to federal and

state law.
             Case1:20-cv-04489-UA
             Case 1:17-cv-06073-AT Document
                                   Document 11 Filed
                                               Filed 06/11/20
                                                     08/11/17 Page
                                                              Page 68
                                                                   2 of
                                                                      of10
                                                                         88



                                 JURISDICTION AND VENUE

        3.       This Court has original federal question jurisdiction under 28 U.S.C. § 1331 and

29 U.S.C. § 216(b) as this matter involves a federal question.


        4.       This Court has supplemental jurisdiction over the New York state law claims

under 28 U.S.C. § 1367(a), as they are so related in this action within such original jurisdiction

that they form part of the same case or controversy under Article III of the United States

Constitution.


        5.       Venue is proper in this District because Defendants conduct business in this

District, and the acts and/or omissions giving rise to the claims herein alleged took place in this

District.


        6.       This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

                                         THE PARTIES

Defendants.

        7.       The Department of Housing Preservation and Development (“HPD”) is, and at all

times material hereto was, a public employer as that term is defined by N.Y. CLS Civ. S. §75-b

and is an agency of Defendant City of New York.


        8.       At all times relevant to this Complaint, Defendant HPD employed Plaintiff.


        9.       At all times relevant herein, Defendant Anne-Marie Hendrickson was the Deputy

Commissioner of the Office of Asset and Property Management within HPD.




                                                 2
             Case1:20-cv-04489-UA
             Case 1:17-cv-06073-AT Document
                                   Document 11 Filed
                                               Filed 06/11/20
                                                     08/11/17 Page
                                                              Page 69
                                                                   3 of
                                                                      of10
                                                                         88



        10.      At all times relevant to this Complaint, Defendant City of New York employed

Plaintiff.



Plaintiff

        11.      Plaintiff Ricarte Echevarria (“Plaintiff”) is a resident of Kings County in the State of

New York.


        12.      Plaintiff was employed by Defendants as Director of the Tenant Interim Lease

Program at HPD from August 24, 2015 until September 9, 2016 when he was wrongfully

terminated.

                                                FACTS

        13.      While employed at the City’s HPD, Plaintiff was responsible for the day-to-day

operations of the Tenant Interim Lease Program (TIL).

        14.      The TIL Program assists organized tenant associations in City-owned buildings to

develop economically self-sufficient low-income cooperatives where tenants purchase their

apartments for $250.

        15.      Tenant associations enter into a lease with the City to maintain and manage the

buildings in which they live.

        16.      Each tenant association participating in the TIL Program has a Net Lease with

HPD that conveys property management and building operations to the Tenants’ Association,

including tenant selection.

        17.      Each Tenants’ Association operates under by-laws that specifically govern tenant

selection procedures and protocols.




                                                    3
              Case1:20-cv-04489-UA
              Case 1:17-cv-06073-AT Document
                                    Document 11 Filed
                                                Filed 06/11/20
                                                      08/11/17 Page
                                                               Page 70
                                                                    4 of
                                                                       of10
                                                                          88



        18.       Per the relevant rules and procedures, HPD’s only involvement in tenant selection

is approving each tenant selected by the Tenant Associations.

        19.       Shortly after Plaintiff began working for HPD, Plaintiff began raising concerns

about various unlawful activities to his supervisors and to the New York City Department of

Investigation (“DOI”).

        20.       Shortly after Plaintiff began working for Defendant HPD, Plaintiff began raising

issues to his supervisors and to the DOI, which Plaintiff reasonably believed to constitute

improper governmental action.

        21.       Specifically, in January 2016, Defendant Hendrickson—Deputy Commissioner of

the Office of Asset and Property Management and Plaintiff’s supervisor—sent Plaintiff an email

directing him to grant an apartment in one of the buildings he managed for Mr. Brown.

        22.       At all times relevant to this Complaint, Mr. Brown was an individual who was a

resident of another state and a relative of an employee in the NYC Law Department.

        23.       As Mr. Brown was a resident of another state, providing Mr. Brown with one of

the low-income apartments violated relevant laws and regulations.

        24.       Upon information and belief, Mr. Brown was not selected or approved by any

Tenant Association.

        25.       Plaintiff met with Vivian Louie—Assistant Commissioner of the HPD—in her

office, and complained that giving Mr. Brown an apartment was unlawful because Mr. Brown

did not meet any criteria or administrative purpose for receiving such an apartment.

        26.       Ms. Louie responded that she “hated when [Defendant Hendrickson] does stuff

like this.”




                                                  4
          Case1:20-cv-04489-UA
          Case 1:17-cv-06073-AT Document
                                Document 11 Filed
                                            Filed 06/11/20
                                                  08/11/17 Page
                                                           Page 71
                                                                5 of
                                                                   of10
                                                                      88



       27.     Ms. Louie further conceded that Mr. Brown did not meet any of the required

criteria to be granted an apartment within the TIL Program.

       28.     Nevertheless, over Plaintiff’s objections, Defendant Hendrickson and Ms. Louie

proceeded to provide an apartment for Mr. Brown.

       29.     Plaintiff reasonably believed Defendant Hendrickson’s and Ms. Louie’s actions to

constitute improper governmental action.

       30.     In May 2016, Plaintiff reported Defendant Hendrickson’s and Ms. Louie’s

unlawful actions to the New York City Department of Investigation (DOI).

       31.     Plaintiff met with Deputy Inspector General David Jordan in Plaintiff’s office and

complained of Defendant Hendrickson’s and Ms. Louie’s unlawful actions.

       32.     Plaintiff informed Mr. Jordan that he would provide the DOI with documents

regarding his complaint once Plaintiff received an apartment inspection report for the apartment

selected by Mr. Brown.

       33.     Accordingly, on August 12, 2016, Plaintiff sent an email to Mr. Jordan and Ondie

Frederick, an employee of the DOI, with documents related to Mr. Brown’s unlawful apartment

selection, as well as a copy of the email from Defendant Hendrickson instructing Plaintiff to

grant Mr. Brown an apartment.

       34.     On August 18, 2016, Plaintiff met with Mr. Jordan and Ms. Frederick to discuss

Plaintiff’s concerns regarding the legality and propriety of providing Mr. Brown with an

apartment through the TIL Program.

       35.     During the August 18, 2016 meeting, Plaintiff, Mr. Jordan, and Ms. Frederick

discussed whistle-blower protection for Plaintiff.




                                                 5
           Case1:20-cv-04489-UA
           Case 1:17-cv-06073-AT Document
                                 Document 11 Filed
                                             Filed 06/11/20
                                                   08/11/17 Page
                                                            Page 72
                                                                 6 of
                                                                    of10
                                                                       88



       36.     During the August 18, 2016 meeting, Mr. Jordan exclaimed that the selection of

apartment for Mr. Brown through the TIL program “wreaks of impropriety!”

       37.     Shortly thereafter, on August 29, 2016, Deputy Director Joan Smith walks into

Plaintiff’s office and informs Plaintiff that the DOI requested a copy of the apartment scope for

the apartment linked to Mr. Brown.

       38.     Plaintiff instructed Ms. Smith to provide the DOI with any documents they

requested.

       39.     Later in the day on August 29, 2016, Ms. Louie sends an email to Plaintiff

directing Plaintiff to provide Ms. Louie with full access to Plaintiff’s calendar.

       40.     At no point in Plaintiff’s employment as Director prior to his complaints to the

DOI had Ms. Louie requested full access to Plaintiff’s calendar.

       41.     Plaintiff called the DOI and spoke with Ms. Frederick about Ms. Louie’s calendar

request.

       42.     Ms. Frederick consulted with Jessica Heegan, Inspector General for HPD, and

then Ms. Frederick instructed Plaintiff to delete all calendar events reflecting his meetings with

the DOI and then to provide Ms. Louie with access to Plaintiff’s calendar.

       43.     The DOI began scheduling interviews and investigating Plaintiff’s complaints in

mid-August 2016.

       44.     Immediately thereafter, on September 9, 2016, Defendant Hendrickson summarily

and unlawfully terminated Plaintiff in retaliation for his complaints.

       45.     Plaintiff was terminated in retaliation for his complaints to governmental bodies.


       46.     Plaintiff was terminated in retaliation for his complaints to the DOI.


       47.     Plaintiff was terminated in violation of NY Civil Service Law § 75-b.


                                                  6
             Case1:20-cv-04489-UA
             Case 1:17-cv-06073-AT Document
                                   Document 11 Filed
                                               Filed 06/11/20
                                                     08/11/17 Page
                                                              Page 73
                                                                   7 of
                                                                      of10
                                                                         88



        48.      Defendants committed the above alleged acts knowingly, intentionally and

willfully.



                      FIRST CLAIM FOR RELIEF
 RETALIATION AGAINST PLAINTIFF FOR EXERCISING FREEDOM OF SPEECH
   IN VIOLATION OF PLAINTIFF’S FIRST AMENDMENT RIGHTS AND §1983


        49.      Plaintiff repeats and realleges the allegations set forth in the preceding

paragraphs, as if fully set forth herein.

        50.      Plaintiff’s complaints to Defendants’ regarding Defendants’ unlawful actions

were made as a private citizen.

        51.      By complaining of the government’s unlawful usage of governmental housing and

public funds, Plaintiff complained of a matter of public concern.

        52.      While acting under color of State Law, Defendants violated Plaintiff’s First

Amendment rights by retaliating against him for exercising his freedom of speech as a citizen

with regard to matters of public concern by being an informant and/or reporting of unethical

practices regarding improper governmental actions.

        53.      As a proximate result of Defendants’ retaliatory actions against Plaintiff, Plaintiff

has suffered and continues to suffer a loss of past and future income, monetary damages,

humiliation, severe emotional distress, mental and physical anguish and suffering, and damage to

his professional reputation, in an amount to be determined at trial.


                                SECOND CLAIM FOR RELIEF
                       (Retaliation in Violation of N.Y. CLS Civ. S. §75-b)

        54.      Plaintiff repeats and re-alleges each and every allegation set forth in the preceding

paragraphs, as if fully set forth herein.



                                                   7
          Case1:20-cv-04489-UA
          Case 1:17-cv-06073-AT Document
                                Document 11 Filed
                                            Filed 06/11/20
                                                  08/11/17 Page
                                                           Page 74
                                                                8 of
                                                                   of10
                                                                      88



        55.        Section 75-b of the New York Civil Service Law provides: “A public employer

shall not dismiss or take other disciplinary or other adverse personnel action against a public

employee regarding the employee's employment because the employee discloses to a

governmental body information: (i) regarding a violation of a law, rule or regulation which

violation creates and presents a substantial and specific danger to the public health or safety; or

(ii) which the employee reasonably believes to be true and reasonably believes constitutes an

improper governmental action.”


        56.        Plaintiff reasonably believed Ms. Hendrickson and Ms. Louie engaged in

improper governmental actions.


        57.        Plaintiff complained to his supervisors about actions Plaintiff reasonably believed

to constitute improper governmental action.


        58.        By complaining to his supervisors about actions Plaintiff reasonably believed to

constitute improper governmental action, Plaintiff engaged in protected activity pursuant to N.Y.

CLS Civ. S. §75-b.


        59.        Plaintiff provided his supervisors reasonable time to take appropriate action in

response to his complaints of improper governmental action.


        60.        Plaintiff’s supervisors failed to take any actions to remedy the issues complained

of by Plaintiff.


        61.        Plaintiff also complained to the DOI about actions Plaintiff reasonably believed to

constitute improper governmental action.




                                                    8
               Case1:20-cv-04489-UA
               Case 1:17-cv-06073-AT Document
                                     Document 11 Filed
                                                 Filed 06/11/20
                                                       08/11/17 Page
                                                                Page 75
                                                                     9 of
                                                                        of10
                                                                           88



          62.      By complaining to the DOI about actions Plaintiff reasonably believed to

constitute improper governmental action, Plaintiff engaged in protected activity pursuant to N.Y.

CLS Civ. S. §75-b.


          63.      In response to Plaintiff’s complaints of improper governmental action, Defendants

subjected Plaintiff to unlawful personnel action.


          64.      In response to Plaintiff’s complaints of improper governmental action, Defendants

unlawfully terminated Plaintiff.


          65.      As a result of Defendants’ willful and unlawful conduct, Plaintiff is entitled to an

award of damages in amount to be determined at trial and attorneys’ fees, as provided by N.Y.

CLS Civ. S. §75-b.



          WHEREFORE, Plaintiffs demand judgment against the Defendant in an amount in excess

of the jurisdictional limits of the lower courts, together with the costs and disbursements of this

action.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs pray for relief as follows:

          A.       An award of damages, according to proof, including liquidated damages, to be

                   paid by Defendants;

          B.       Penalties available under applicable laws;

          C.       Costs of action incurred herein, including expert fees;

          D.       Attorneys’ fees, including fees pursuant to applicable statutes;

          E.       Pre-Judgment and post-judgment interest, as provided by law; and



                                                     9
                   1:17-cv-06073-AT Document 1 Filed 08/11/17
              Case 1:20-cv-04489-UA                  06/11/20 Page 10
                                                                   76 of 10
                                                                         88



         F.       Such other and further legal and equitable relief as this Court deems necessary,

                  just and proper.

Dated:    Park Ridge, New Jersey         Respectfully submitted,
          August 11, 2017
                                         KRAKOWER DICHIARA LLC

                                         By:

                                         ___s/ Todd Krakower___________________

                                               Todd Krakower

                                         One Depot Square
                                         77 Market Street, Suite 2
                                         Park Ridge, New Jersey 07656
                                         201-746-6333
                                         347-765-1600 (fax)

                                         Attorneys for Plaintiff




                                     DEMAND FOR JURY TRIAL

         Plaintiffs hereby demand a jury trial on all causes of action and claims with respect to

which they have a right to jury trial.




                                                  10
Case 1:20-cv-04489-UA Document 1 Filed 06/11/20 Page 77 of 88




    EXHIBIT B
      Case1:20-cv-04489-UA
      Case 1:18-cv-01626-ER Document
                            Document146Filed
                                         Filed 01/14/19Page
                                             06/11/20   Page781of
                                                                of88
                                                                   2




  UNITED STATES DISTRICT COURT
  SOUTHERNDISTRICTOFNEWYORK
                                                                --x

  KARINA RODRJGUEZ,

                                                   Plaintiff,
                                                                           STIPULATION OF
                                 - against ..
                                                                           VOLUWTARYDISMISSAL
 THE CITY OF NEW YORK, ANNE-MARIE
                                                                           18 Civ. 1626 (ER)
 HENDRJCKSON,   ERIC    ENDERLIN,   VICTOR
 HERNANDEZ,   SHATARA PELL, MARGARET
 BROWN, LISATALMA, and JOHN andJANEDOES 1-5
 (said names being fictitious, fhe persons intended being
 those who aided and abetted the unlawful conduct of the
 named Defendants),

                                                Defendants.
                                                                   -X
                       mS HEREBY STIPULATED AND AGREED, by and between the
 parties asrepresented helow, as follows:

                       1. Pursuantto Federal Rule ofCivilProcedureRule 41(a)(l)(A)(ii>, all of
Plaintiffs claims in the above-referenced action, are hereby dismissed, with prejudice,
and that am order to that effect. may be entered without further notice.

Dated:                 New York, New York
                       December 1^, 2018
MADUEGBUNACOOPER,LLP                                        ZACHARY W. CARTER
Attorneys for Plaintiff                                     Corporation Counsel ofthe.
30 Wall Street-8thFloor                                        City ofNewYoi-k
NewYork, New York 10005                                     Attorney for Defendants
Tel: (212)232-0155                                            100 Church Street
SML.Wl;@!Ut^ui'j|e_cura                                     New York, NewYork 10007
                                                            Tel: (212)356-4083
                                                            emuTreU^mv^n^c. g.uv
                                                                     (^ . ' ^
                                                                     C^^<- ^ L/u. ^.^ p
                                                                     '7<      ^      -/ I /
By:    ..-_.. ^, <?-
                         Sa&iiel0. Maduegbuna                                 Eric Murrell
                                                                    Assistant Corporation Coimsel
              Case1:20-cv-04489-UA
              Case 1:18-cv-01626-ER Document
                                    Document11 Filed
                                               Filed06/11/20
                                                     02/21/18 Page
                                                              Page79
                                                                   1 of
                                                                     of39
                                                                        88



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X   Docket No.:
 KARINA RODRIGUEZ,

                                             Plaintiff,

 -against-                                                  COMPLAINT


 THE CITY OF NEW YORK, ANNE-MARIE                           JURY TRIAL REQUESTED
 HENDRICKSON,              ERIC      ENDERLIN,
 VICTOR HERNANDEZ, SHATARA PELL,
 MARGARET BROWN, LISA TALMA, and
 JOHN and JANE DOES 1-5 (said names being
 fictitious, the persons intended being those who
 aided and abetted the unlawful conduct of the
 named Defendants),

                                          Defendants.
 -------------------------------------------------------X
         Plaintiff KARINA RODRIGUEZ (“Plaintiff” or “RODRIGUEZ”), by her attorneys,

MADUEGBUNA COOPER LLP, complaining of the Defendants, alleges as follows:

    I.         NATURE OF THIS ACTION

         1.       Plaintiff RODRIGUEZ brings this action to secure protection of and to redress

deprivation of rights, privileges, and immunities secured by the Civil Rights Act of 1871, 42

U.S.C. § 1983 (“Section 1983”), and 42 U.S.C. § 1981, as amended by the Civil Rights Act of

1991, 42 U.S.C. § 1981(a) (“Section 1981”); the New York State Human Rights Law as contained in

New York State Executive Law, § 296, et seq. (“NYSHRL”); and the New York City Human Rights

Law as contained in the Administrative Code of the City of New York, § 8-107, et seq.

(“NYCHRL”); providing for injunctive relief and other relief against discrimination on the basis of

race, color, and age.

         2.       As part of her employment discrimination claims, Plaintiff RODRIGUEZ was

denied promotions on the basis of race, color, and age. She was retaliated against after
              1:18-cv-01626-ER Document 1 Filed 06/11/20
         Case 1:20-cv-04489-UA                  02/21/18 Page 80
                                                              19 of 88
                                                                    39



           J. RODRIGUEZ is Further               Harassed     in     Retaliation   by   Taleporos,
              HERNANDEZ and PELL

       122.    As part of the ongoing hostility towards her, on January 26, 2017, RODRIGUEZ

was verbally attacked by former Deputy Director Taleporos who confronted RODRIGUEZ at her

desk and instigated a loud argument over policy, yelling and pointing a finger in her face.

       123.    RODRIGUEZ, who feared physical harm from the larger male employee blocking

her inside a small cubicle, reported the incident to her Union and Defendant HERNANDEZ. But

HERNANDEZ brusquely dismissed her concerns.

       124.    Instead, on February 16, 2017, RODRIGUEZ was singled out and issued

disciplinary charges for the incident relating to her complaints about Taleporos’ aggressive

behavior. Taleporos, the instigator, faced no charges.

       125.    Prior to February 16, 2017, RODRIGUEZ, in her long career with the City and

HPD, had never been the subject of disciplinary charges.

       126.    On February 10, Defendant HERNANDEZ threatened to mark RODRIGUEZ

“absent without leave” for the prior day when RODRIGUEZ had been in the field on an

assignment and returned to the office as soon as she was finished.

           K. Defendant PELL Joins HPD

       127.    In February 2017, Defendant PELL, a 25-year-old, replaced Cardona as Deputy

Director for the Marketing Unit.

       128.    Defendant    PELL      was    selected    by   Defendants     HERNANDEZ        and

HENDRICKSON.

       129.    Defendant BROWN also assisted in selecting the less experienced PELL to be

Deputy Director over RODRIGUEZ.



                                              - 19 -
               1:18-cv-01626-ER Document 1 Filed 06/11/20
          Case 1:20-cv-04489-UA                  02/21/18 Page 81
                                                               20 of 88
                                                                     39



       130.    RODRIGUEZ did not have the opportunity to apply to the Deputy Director

position as it was not reposted or publicly announced before PELL’s hiring by Defendants

HERNANDEZ, HENDRICKSON, and BROWN.

       131.    Upon assuming the position, Defendant PELL would insist that RODRIGUEZ

train her to understand the duties of her position and for the sole purpose of learning her job

functions from RODRIGUEZ, demanded that RODRIGUEZ copy her on every email, would

follow email chains where RODRIGUEZ was communicating with agents, made her sit with her

when performing certain tasks, and gave her orders to perform tasks that were not high in

priority so PELL could learn how to perform the tasks.

       132.    From the beginning of her tenure in the Marketing Unit, Defendant PELL was

overly aggressive and heavy handed toward RODRIGUEZ.

       133.    From the start of her tenure, PELL also made it clear that she was aware of

Plaintiff’s discrimination complaints and would join Defendants HERNANDEZ and

HENDRICKSON and others in the continuing retaliation and hostile work environment.

           L. PELL Retaliates Against RODRIGUEZ for Opposing Discriminatory
              Housing Practices

       134.    Since joining the Marketing Unit, Defendant PELL has joined HERNANDEZ in

subjecting RODRIGUEZ to abuse and mistreatment not leveled against others in retaliation for

her complaints of EEO violations and violations of affordable housing selection process on the

basis of race to disadvantage African American housing applicants.

       135.    Defendant PELL’s abuse and mistreatment of RODRIGUEZ, not otherwise

leveled against others, include but are not limited to the following:

           (a) Threatening and rejecting RODRIGUEZ’s time and leave requests without

               justification;


                                               - 20 -
               1:18-cv-01626-ER Document 1 Filed 06/11/20
          Case 1:20-cv-04489-UA                  02/21/18 Page 82
                                                               21 of 88
                                                                     39



             (b) Denying her overtime she worked contrary to unit policy that allows 5 hours of

                such work without advance notice;

             (c) Failing to approve her timesheet resulting in her not receiving her pay check;

             (d) Screaming at her to answer the phone even when she was on the phone working;

             (e) Undermining her work decisions;

             (f) Sabotaging her work and performance; and

             (g) Verbal and physical abuse and general hostility towards her.

       136.     Before working for HPD, Defendant PELL worked as an occupancy compliance

coordinator for a non-profit agency that works with HPD to provide affordable housing to low

and moderate income families (the “developer”). While working for the developer, Defendant

PELL would send files for applicants seeking affordable housing subsidized by HPD, such as the

Brooklyn Grand project.

       137.     As a project manager, RODRIGUEZ reviewed those files to determine final

eligibility and regularly emailed with Defendant PELL while she was employed by the

developer.

       138.     During that time, RODRIGUEZ emailed Defendant PELL about the status of an

African American applicant who was eligible for an affordable housing lottery in the Brooklyn

Grand project but not processed by Defendant PELL’s office.

       139.     On her first day working for HPD, February 13, 2017, Defendant PELL

questioned RODRIGUEZ’s decision regarding the final eligibility of tenants for units in the

Brooklyn Grand project, and made clear her intention to reverse those determinations, including

for the eligibility of the African American applicant.




                                                - 21 -
              1:18-cv-01626-ER Document 1 Filed 06/11/20
         Case 1:20-cv-04489-UA                  02/21/18 Page 83
                                                              22 of 88
                                                                    39



       140.    Defendant PELL was supporting the developer, her former employer, who was

improperly rejecting non-Hispanic applicants for units in the project.

       141.    The African American applicant was eligible and entitled to the unit based on her

lottery log number.

       142.      RODRIGUEZ knew and believed in good-faith, based on her experience with

housing law and City rules and policies, that it was impermissible to base lottery decision on race

or national origin and that it was improper to deny an African American applicant in favor of a

Hispanic applicant who was lower on the list.

       143.    Beginning in or around February 13, 2017, RODRIGUEZ protested, to no avail,

PELL’s improper and discriminatory actions of rejecting non-Hispanic applicants for housing

units in the Brooklyn Grand project, including the African American applicant.

       144.    During the same period, RODRIGUEZ also complained and reported to

Defendants HERNANDEZ and HENDRICKSON as well as Assistant Commissioner BROWN

about PELL’s improper and discriminatory refusal to adhere to the tenant selection plan and

affordable housing process in order to harm non-Hispanic applicants.

       145.    Rather   than   address    her    concerns,   Defendant   HERNANDEZ         warned

RODRIGUEZ to “back down” or she would be removed from the Brooklyn Grand project if she

did not reject the African American applicant pursuant to Defendant PELL’s instructions

       146.    In or about May 2017, BROWN told RODRIGUEZ that HERNANDEZ would

address the problem and that she did not need to be concerned.

       147.    In or about May 2017, BROWN also told RODRIGUEZ that HPD Commissioner

Maria Torres-Springer was looking into the matter. HERNANDEZ and PELL were both aware

of the complaint of RODRIGUEZ to BROWN, and as a result, beginning on or about February



                                                - 22 -
               1:18-cv-01626-ER Document 1 Filed 06/11/20
          Case 1:20-cv-04489-UA                  02/21/18 Page 84
                                                               23 of 88
                                                                     39



13, 2017, took a number of adverse employment actions against RODRIGUEZ, including

denying her promotions, subjecting her to unwarranted discipline, demoting her, physically

assaulting her, having her duties reduced to menial clerical tasks, and all her projects reassigned.

       148.    On February 15, 2017, at RODRIGUEZ’s first one-on-one meeting with

Defendant PELL (the “February 15 meeting”), Defendant PELL informed RODRIGUEZ that she

was aware of the circumstances under which Cardona, the former deputy director was

terminated, and asked RODRIGUEZ if she would have any problems taking direction from a

younger “boss.”

       149.    Following the February 15 meeting, Defendant PELL was constantly trying to

sabotage and provoke RODRIGUEZ by ordering her to do something and then reprimanding her

for doing so; giving her vague and unclear instructions, and trying to suggest that she did not

follow her instructions; luring her into her office to pick-up a document and either reprimanding

her for doing so or accusing her of being rude once she is in her office.

       150.    After yelling at RODRIGUEZ for days about answering the phones, Defendant

PELL sent her a meeting request for February 28, 2017 entitled “Issues” (the “February 28

meeting”).

       151.    During the February 28 meeting, Defendant PELL falsely accused RODRIGUEZ

of always being on her office phone, although she was unsure as to the nature of the calls, and

being rude and disrespectful. RODRIGUEZ immediately asked to stop the meeting so she could

obtain union representation.

       152.    On May 2, 2017, Defendant PELL yelled at RODRIGUEZ unprovoked and

threatened to have RODRIGUEZ’s time and leave revoked. RODRIGUEZ complained about this

incident to Defendant HERNANDEZ, who ignored her complaint.



                                               - 23 -
                1:18-cv-01626-ER Document 1 Filed 06/11/20
           Case 1:20-cv-04489-UA                  02/21/18 Page 85
                                                                24 of 88
                                                                      39



         153.   The following day, May 3, 2017, Defendant PELL issued RODRIGUEZ a

disciplinary memorandum, charging her with insubordination for not appearing for a meeting

that, in reality, Defendant PELL had never scheduled or issued a request for.

         154.   On May 10, 2017, while RODRIGUEZ was speaking with a colleague, Defendant

PELL approached the pair and yelled at RODRIGUEZ again in a threatening and abusive tone.

RODRIGUEZ also reported this May 10 incident immediately to the disciplinary unit, to no

avail.

         155.   Since at least February 13, 2017, RODRIGUEZ has also been complaining to

Defendant HERNANDEZ and HPD’s Disciplinary Unit about PELL’s unlawful conduct towards

her. However, HPD took no action despite an acknowledgement from the Director of the

Disciplinary Unit, Siheem Roseborough, that her claims about being yelled at and humiliated by

Defendant PELL were corroborated.

         156.   Instead, on May 24, 2017, RODRIGUEZ was called to the Disciplinary Unit to

face new charges of insubordination based on Defendant PELL’s May 3 memorandum. During

this meeting, Investigator Daniel Carcana told RODRIGUEZ that “things are going to get bad for

[you].” RODRIGUEZ attempted to follow-up on her complaints regarding Defendant PELL’s

verbal abuse, again to no avail.

         157.   On May 25, 2017, RODRIGUEZ advised a New York City Department of

Investigation investigator that Defendants HERNANDEZ and PELL were allowing the

developer to violate the lottery process. The investigator said that she would be contacting

Defendant HERNANDEZ.

         158.   On May 31, 2017, Defendant PELL escalated her abuse to the physical. When

RODRIGUEZ was returning to her desk from the copy machine Defendant PELL, who was



                                              - 24 -
               1:18-cv-01626-ER Document 1 Filed 06/11/20
          Case 1:20-cv-04489-UA                  02/21/18 Page 86
                                                               25 of 88
                                                                     39



walking past, intentionally bumped RODRIGUEZ with her shoulder and sent her falling into

filing cabinets. RODRIGUEZ immediately reported the incident to the Disciplinary Unit.

       159.    As a result of her EEO complaint and Defendants’ continued retaliation, on May

31, 2017, while remaining a staff of the division, RODRIGUEZ was relocated by Defendants

HERNANDEZ and PELL and others acting in concert with them, to the Strategic Research

Division on another floor, her duties reduced to menial clerical tasks, and all her projects

reassigned.

       160.    Although RODRIGUEZ was advised she would be a liaison for marketing related

issues on the few assignments she received, Defendant HERNANDEZ told her not to speak with

his staff or contact the Marketing Unit.

       161.    The relocation, which RODRIGUEZ was promised would be temporary for

approximately six weeks, until a new, permanent position was established, continues to date.

       162.    Presently, RODRIGUEZ has no workload or clear responsibilities and is seated in

the Strategic Research Division handling menial work.

       163.    In July 2017, RODRIGUEZ filed an online complaint with the New York City

Conflicts of Interest Board about the housing lottery violations.

       164.    Prior to May 2017, the African American applicant had filed complaints with

advocacy groups and was communicating with the HPD Commissioner’s office. Ultimately, the

attention her file received for being unfairly rejected forced HPD to process her application in

accordance with the tenant selection guidelines for the lottery and she was granted an affordable

housing unit, in or around July 2017.




                                               - 25 -
Case
 Case1:18-cv-01626-ER
      1:20-cv-04489-UA Document   Filed 06/11/20
                       Document 1 Filed 02/21/18 Page
                                                 Page87
                                                      37ofof88
                                                             39
                1:18-cv-01626-ER Document 1 Filed 06/11/20
           Case 1:20-cv-04489-UA                  02/21/18 Page 88
                                                                39 of 88
                                                                      39



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  Docket No.:
---------------------------------------------------------------------------------------------------------------------
KARINA RODRIGUEZ,

                                                   Plaintiff,

                     -against-

THE CITY OF NEW YORK, ANNE-MARIE HENDRICKSON, ERIC ENDERLIN, VICTOR
HERNANDEZ, SHATARA PELL, MARGARET BROWN, LISA TALMA, and JOHN and JANE
DOES 1-5 (said names being fictitious, the persons intended being those who aided and abetted the
unlawful conduct of the named Defendants),

                                                 Defendants.
---------------------------------------------------------------------------------------------------------------------

                                   COMPLAINT AND JURY DEMAND

---------------------------------------------------------------------------------------------------------------------
Signature (Rule 130-1.1-a)

______________________________________________
Print name beneath
SAMUEL O. MADUEGBUNA, ESQ.


                                                    Yours, etc.

                                      MADUEGBUNA COOPER LLP
                                         Attorneys for Plaintiff
                                        30 Wall Street, 8th Floor
                                       New York, New York 10005
                                            (212) 232- 0155

To: All Counsel of Record
Service of the within is hereby admitted on
_____________________________
Attorneys for




                                                       - 39 -
